      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 1 of 70




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


FAIR FIGHT ACTION, et al., )
                            )
       Plaintiffs,          )
                            )
v.                          )       Civ. Action No. 1:18-cv-05391-SCJ
                            )
BRAD RAFFENSPERGER, )
in his official capacity as )
Secretary of State of the   )
State of Georgia, et al.,   )
                            )
       Defendants.          )



              EXPERT REPORT OF J. ALEX HALDERMAN

                 Professor of Computer Science & Engineering
   Director, University of Michigan Center for Computer Security and Society
                             University of Michigan
                          Beyster Building, Room 4717
                              2260 Hayward Street
                           Ann Arbor, MI 48109-2121




February 18, 2020                         _____________________________
                                              J. Alex Halderman, Ph.D.
                                              [signature to be supplied]
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 2 of 70




            EXPERT REPORT OF J. ALEX HALDERMAN, Ph.D.

      1.     My name is J. Alex Halderman.

      2.     My background, qualifications, and professional affiliations are set

forth in my curriculum vitae, which is attached as Exhibit A.

      3.     I hold a Ph.D. (2009), a master’s degree (2005), and a bachelor’s degree

(2003), summa cum laude, in computer science, all from Princeton University.

      4.     I am Professor of Computer Science and Engineering, Director of the

Center for Computer Security and Society, and Director of the Software Systems

Laboratory at the University of Michigan in Ann Arbor, Michigan.

      5.     My research focuses on computer security and privacy, with an

emphasis on problems that broadly impact society and public policy. Among my

areas of research are software security, network security, and election cybersecurity.

      6.     I serve as co-chair of the State of Michigan’s Election Security

Advisory Commission, by appointment of the Michigan Secretary of State.

      7.     I have testified before the U.S. Senate Select Committee on Intelligence

and before the U.S. House Appropriations Subcommittee on Financial Service and

General Government on the subject of cybersecurity and U.S. elections.

      8.     I have performed security testing of electronic voting systems for the

Secretary of State of California.
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 3 of 70




      9.     I have authored more than 85 articles and books. My work has been

cited in more than 9,400 scholarly publications. I have served on the program

committees for 33 research conferences and workshops. I co-chaired the USENIX

Election Technology Workshop, which focuses on electronic voting security.

      10.    I have published numerous peer-reviewed research papers analyzing

the security of electronic voting systems used in U.S. states and in other countries. I

have also investigated methods for improving election security, such as efficient

techniques for auditing whether computerized election results match paper ballots.

      11.    I regularly teach courses in computer security, network security, and

election cybersecurity at the graduate and undergraduate levels. I am the creator of

Securing Digital Democracy, a massive, open, online course about computer

security and elections that has attracted more than 20,000 students.

      12.    I received the John Gideon Award for Election Integrity from the

Election Verification Network, the Andrew Carnegie Fellowship, the Alfred P.

Sloan Foundation Research Fellowship, the IRTF Applied Networking Research

Prize, the Eric Aupperle Innovation Award, the University of Michigan College of

Engineering 1938 E Award for teaching and scholarship, and the University of

Michigan President’s Award for National and State Leadership.




                                          2
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 4 of 70




      13.    I am being compensated for my work related to this matter at my

customary rate of $750 per hour. My compensation does not depend on the outcome

of this litigation, the opinions I express, or the testimony I provide.


Georgia’s Election Technology
      14.    Plaintiffs have asked me to opine on the security of Georgia’s election

system following the implementation of new technology from Dominion Voting

Systems, Inc. (“Dominion”) and KNOWiNK, LLC (“KnowInk”). The state is in the

process of deploying Dominion ImageCast X Prime (“ICX”) ballot marking devices

(BMDs), ImageCast Precinct (“ICP”) precinct-count scanners, ImageCast Central

(“ICC”) central-count scanners, the Democracy Suite election management system

(EMS), and KnowInk Poll Pad electronic poll books. Georgia Secretary of State

Brad Raffensperger certified the Dominion components in August 2019. 1

      15.    I have reviewed documents provided by Dominion in response to a

subpoena from Plaintiffs. These documents include technical documentation about

the election system components, the company’s response to Georgia’s Request for

Proposals for the new voting system, reports from third-party testing, and certain

internal engineering memos relating to the security of the system.


1
 Georgia Dominion/KnowInk certification (Aug. 9, 2019),
https://sos.ga.gov/admin/uploads/Dominion_Certification.pdf.

                                           3
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 5 of 70




      16.    I understand that Georgia maintains its voter registration database using

a system called ElectioNet (“eNet”), which was developed and is maintained by PCC

Technology, Inc. Election officials use eNet to manage voter registration data and to

export it to electronic poll books for each election. The Georgia My Voter Page

(MVP) and Online Voter Registration (OVR) websites interface with eNet and allow

voters to view and update their voter registration data. At each polling place, workers

use Poll Pad electronic poll books to check in voters. The Poll Pads consist of off-

the-shelf Apple iPads running custom software. The Poll Pads are also used to

program “voter cards,” which the voter uses to activate a ballot marking device and

begin a voting session.

      17.    Georgia plans for all in-person voters to select candidates using

Dominion ICX BMDs, which are computer tablets connected to off-the-shelf laser

printers. These devices do not record votes but instead print paper ballots that are

supposed to contain the voter’s selections in both human-readable text and as a type

of machine-readable barcode called a QR code. The voter will insert the paper ballot

into a Dominion ICP optical scanner, which will store a digital scan of the printout.

The scanner will process the barcode and count the votes encoded in it, and the paper

ballots will be retained for use in audits or recounts. Absentee voters will not use




                                          4
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 6 of 70




BMDs but will instead complete hand-marked paper ballots (HMPBs), which will

be tabulated at central locations by Dominion ICC optical scanners.

      18.    Before every election, the Secretary of State’s office will prepare

election programming files using the Dominion EMS software, which is a collection

of client and server programs that run on commercial-off-the-shelf (COTS)

computers and servers. The Secretary of State will transmit the election

programming files to county officials, who will use another instance of the

Dominion EMS to prepare memory cards and USB sticks for every scanner and

ballot marking device used in the county. These removable media will contain the

ballot design, including the names of the races and candidates, and rules for counting

the ballots. Election workers will install a memory card or USB stick into each BMD

and ICP scanner prior to the start of voting.

      19.    After polls close, election workers will remove the memory cards from

every ICP scanner and return them to the county. At that point, the memory cards

will contain a digital image of each scanned ballot as well as the scanner’s

interpretation of the votes each ballot contains. County workers will use the

Dominion EMS to retrieve data from the cards and prepare the final election results.




                                          5
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 7 of 70




Threats to Georgia Elections
      20.    In my opinion, Georgia’s election system faces a high risk of being

targeted by sophisticated adversaries, including Russia and other hostile foreign

governments. These adversaries could attempt to hack the election system to achieve

a variety of goals, including undermining voter confidence and causing fraudulent

election outcomes. Attackers could sabotage BMDs or optical scanners to prevent

them from functioning on election day, or to cause obviously incorrect results. They

could also infiltrate BMDs and scanners with malicious software in order to cause

plausible but fraudulent election results. As I will explain, attacks by sophisticated

attackers such as foreign governments could succeed despite procedural and

technical protections that Georgia has in place, including a paper trail and limited

post-election audits.

      21.    The Mueller Report outlined the scale and sophistication of Russia’s

efforts to interfere in the 2016 election, leaving no doubt that Russia and other

adversaries will strike again.2 The Special Counsel concluded principally that “[t]he

Russian government interfered in the 2016 presidential election in sweeping and




2
 Special Counsel Robert S. Mueller, III Report on the Investigation into Russian
Interference in the 2016 Presidential Election (Volume I of II), United States
Department of Justice (Mar. 2019), https://www.justice.gov/storage/report.pdf.

                                          6
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 8 of 70




systematic fashion.”3 The report further explained that foreign actors “sought access

to state and local computer networks by exploiting known software vulnerabilities

on websites of state and local governmental entities.” 4 The report also found that

these foreign agents were successful in attacking at least one state and that their

activities involved “more than two dozen states.” 5 As noted prior to the Special

Counsel’s final report, Georgia was among the states that Russia targeted.6

      22.    Russia has sophisticated cyber-offensive capabilities, and it has shown

a willingness to use them to hack elections elsewhere even before 2016. For instance,

according to published reports, during the 2014 presidential election in Ukraine,

attackers linked to Russia sabotaged Ukraine’s vote counting infrastructure, and

Ukrainian officials succeeded only at the last minute in defusing vote-stealing

malware that would have caused the wrong winner to be announced. 7 Other

adversarial governments have similarly advanced cyberwarfare capabilities,

including China, Iran, and North Korea, and might target future Georgia elections.


3
  Id. at 1.
4
  Id. at 50.
5
  Id.
6
  See Indictment ¶ 75, United States v. Netyksho, No. 1:18-cr-00215-ABJ, ,
(D.D.C. July 13, 2018), ECF No. 1.
7
  Mark Clayton, “Ukraine election narrowly avoided ‘wanton destruction’ from
hackers,” The Christian Science Monitor (June 17, 2014),
https://www.csmonitor.com/World/Passcode/2014/0617/Ukraine-election-
narrowly-avoided-wanton-destruction-from-hackers.

                                         7
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 9 of 70




      23.    It is my opinion that Georgia’s new voting technology does not achieve

the level of security necessary to withstand an attack by a sophisticated adversary

such as a hostile foreign government. Despite the addition of a paper trail, it suffers

from serious security risks much like those of the paperless voting system it has

replaced. Attackers can potentially subvert the election technology in several ways:

        (a) Attackers could infiltrate the voter registration database and extract,

             change, or erase voter registration records. These attacks could cause

             voters to receive the wrong ballot or be prevented from casting a regular

             ballot. They could also be used to steal information that could be used

             to impersonate voters.

        (b) Attackers could sabotage polling place equipment, including Poll Pads,

             BMDs, and ICP scanners, and prevent them from functioning on

             election day. This would cause lengthy delays and drive away many

             eligible voters. An attacker could target such sabotage at jurisdictions

             that strongly favored a particular candidate and thereby cause a partisan

             shift in the election outcome.

        (c) Attackers could manipulate optical scanners or election management

             systems to cause them to report fraudulent outcomes. Attacks on the

             scanners could alter all digital records of the election results. The only


                                          8
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 10 of 70




             kind of safeguard that can reliably detect such an attack is a sufficiently

             rigorous manual audit or recount of the paper ballots, which Georgia

             does not currently require.

        (d) Attackers could infiltrate the BMDs to cause them to sometimes print

             ballots that differ from voters’ on-screen selections. Such an attack

             might change only the ballot barcode, which is the only portion of the

             ballot that the scanners count. The change would be invisible to voters.

             Unless all races are rigorously audited by inspecting the human-

             readable portion of the paper ballots, such attacks could go undetected.

        (e) Attackers could also infiltrate the BMDs and change both the barcode

             and the human-readable text on some of the ballots. Research shows

             that few voters carefully review their printed ballots, and consequently

             fraud sufficient to change the winner of a close race might go

             undetected. No audit or recount could detect the change, since both the

             digital and paper records would be wrong.

      24.    One way that attackers could carry out these attacks is by introducing

malicious software (“malware”) into the election equipment. Malware could be

introduced in several ways, including: (a) with physical access to the equipment, (b)

by dishonest election workers, (c) through an attack on the hardware or software


                                           9
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 11 of 70




supply-chain, or (d) by spreading from the election management systems to polling

place equipment during routine pre-election procedures.

      25.    Critical components of Georgia’s election system are directly

connected to the Internet. These include the eNet voter registration system, the

Georgia My Voter Page (MVP) and Online Voter Registration (OVR) websites, and

the Poll Pad electronic poll books. Being connecting to the Internet exposes these

systems to the threat that attackers anywhere in the world could directly target them.

      26.    Other components of Georgia’s election system that are not directly

connected to the Internet might nonetheless be targeted by attackers. Nation-state

attackers have developed a variety of techniques for infiltrating non­Internet-

connected systems, including by spreading malware on removable media that

workers use to copy files in and out.8 Attackers could employ this method to infect

the state or county EMS and spread from there to scanners and BMDs when workers

program them for the next election. In this way, an attack could potentially spread




8
  A well-known example of this ability, which is known as “jumping an air gap,” is
the Stuxnet computer virus, which was created to sabotage Iran’s nuclear
centrifuge program by attacking factory equipment that was not directly connected
to the Internet. Kim Zetter, “An Unprecedented Look at Stuxnet, the World’s First
Digital Weapon,” Wired (Nov. 3, 2014),
https://www.wired.com/2014/11/countdown-to-zero-day-stuxnet/.

                                         10
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 12 of 70




form a single point of infection to scanners and BMDs across entire counties or the

whole state.


Vulnerabilities in Georgia Voting Equipment
      27.      Dominion components. Dominion does not dispute that its devices can

be hacked by sufficiently sophisticated adversaries. 9

      28.      One reason why this is true is the complexity of the software. The

Dominion software used in Georgia contains nearly 2.75 million lines of source code

(equivalent to about 45,000 printed pages), excluding the Windows and Android

operating systems and other off-the-shelf software packages.10 The ICP scanner

alone contains about 475,000 lines of source code, and its software is written in

C/C++,11 a programming language that is particularly susceptible to some of the

most dangerous types of vulnerabilities.

      29.      Software of the size and complexity of the Dominion code inevitably

has exploitable vulnerabilities. As a code review team working for the California


9
  Decl. of Dr. Eric Coomer, Director of Product Strategy and Security for
Dominion ¶ 13, Curling v. Raffensperger, No 1:17-cv-2989-AT (N.D. Ga. Nov. 13,
2019), ECF No. 658-2 (“all computers can be hacked with enough time and
access”).
10
   SLI Compliance, “Dominion Democracy Suite 5.10 Voting System Software
Test Report for California Secretary of State” 6 (Aug. 2019),
https://votingsystems.cdn.sos.ca.gov/vendors/dominion/dvs510software-report.pdf.
11
   Id.

                                           11
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 13 of 70




Secretary of State concluded in a study of a voting system with only 10% as much

code as Dominion’s, “If the [system] were secure, it would be the first computing

system of this complexity that is fully secure.”12 Nation-state attackers often

discover and exploit novel vulnerabilities in complex software. 13

      30.    In addition to its complexity, the Dominion software utilizes a wide

range of outdated off-the-shelf software modules, including some that perform

essential security functions, such as the operating system and modules that process

files an attacker might have manipulated. 14 The oldest third-party software

components appear not to have been updated in more than 15 years. Old or outdated

software used in Georgia’s new Dominion equipment includes a version of

Microsoft SQL Server dating from 2016, Adobe Acrobat from around 2015, barcode

scanner software from 2015, Android operating system software from 2015, μClinux


12
   Joseph A. Calandrino, Ariel J. Feldman, J. Alex Halderman, David Wagner,
Harlan Yu, and William Zeller, “Source Code Review of the Diebold Voting
System,” in California Secretary of State’s Top-to-Bottom Review of Voting
Systems (July 20, 2007),
https://votingsystems.cdn.sos.ca.gov/oversight/ttbr/diebold-source-public-
jul29.pdf.
13
   Andrew Springall, Nation-State Attackers and their Effects on Computer Security
(2009), Ph.D. dissertation, University of Michigan,
https://deepblue.lib.umich.edu/handle/2027.42/143907.
14
   SLI Compliance, “Dominion Voting Systems Democracy Suite 5.5-A
Certification Test Plan” 16-19 (Dec. 2018),
https://www.eac.gov/sites/default/files/voting_system/files/DVS_Democracy_D-
Suite_5.5-A_Modification_Test_Plan_v1.2.pdf.

                                         12
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 14 of 70




operating system software from 2007, COLILO bootloader software from 2004, and

a version of the Apache Avalon component framework dating from 2002.

      31.    Outdated software components are a security risk because they

frequently contain known, publicly documented vulnerabilities that have been

corrected in later versions. For example, the version of the Android operating system

used Georgia’s ICX BMDs, Android 5.1.1, contains 254 known vulnerabilities.15

      32.    Dominion’s response to Georgia’s RFP lists among “key personnel” a

“Chief Security Officer” (CSO) whose responsibilities for the voting system project

will be “Oversight of key security development and implementation.” 16 However, at

the time of the RFP, the CSO position was vacant, and to my knowledge Dominion

has yet to fill the role. It is unclear who at Dominion has responsibility for security

development and implementation in the context of the Georgia components.

      33.    Georgia certified the Dominion system without performing its own

security testing or source code review. The certification was preceded by tests

performed that were limited to checking functional compliance with Georgia




15
   CVE Details, “Google Android 5.1.1 Security Vulnerabilities,”
https://www.cvedetails.com/vulnerability-list/vendor_id-1224/product_id-19997/-
version_id-186573/Google-Android-5.1.1.html (last visited Feb. 10, 2020).
16
   DOM-003996.

                                          13
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 15 of 70




requirements. 17 The test report states that the testing “was not intended to result in

exhaustive tests of system hardware and software attributes.”18 The word “security”

does not appear in the report.

      34.    At around the same time that Georgia certified the Dominion system,

California performed tests on a more recent version of the Dominion software

(version 5.10) as part of its own certification process. 19 In contrast to Georgia’s tests,

California’s did include some source code review and security testing.

      35.    Like all security testing, the California tests were necessarily limited in

scope and could not be expected to find all exploitable vulnerabilities. Nevertheless,

they did uncover several serious flaws. In my experience, more recent versions of

software tend to contain fewer security vulnerabilities than older versions, and so

these problems very likely apply to the Georgia version of the Dominion system.

      36.    The California testers found that attackers could modify the Dominion

software installation files and believed that “it would be possible to inject more lethal



17
   Pro V&V, “Test Report: Dominion Voting Systems D-Suite 5.5-A Voting
System Georgia State Certification Testing” (Aug. 7, 2019),
https://sos.ga.gov/admin/uploads/Dominion_Test_Cert_Report.pdf.
18
   Id. at 3.
19
   SLI Compliance, “Dominion Democracy Suite 5.10 Security and
Telecommunications Test Report” (Aug. 2019),
https://votingsystems.cdn.sos.ca.gov/vendors/dominion/dvs510security-report.pdf
(“California Certification Security and Telecomm Test Report”).

                                            14
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 16 of 70




payloads into the installers given the opportunity.” 20 This implies that attackers

could modify the Dominion installation files to infect election system components

with malicious software.

      37.    Furthermore, the California testers found that the Dominion system’s

antivirus protection was insufficient or non-existent. “[O]n the EMS server, the

AVAST Antivirus (AV) File Shield (the real time AV monitor) was only able to

detect and clean one of the four [test] files. This potentially leaves the system open

to zipped and double zipped viruses as well as infection strings in plain text.”21

Moreover, the ICX BMD and ICP optical scanner have no antivirus software at all.22

As a result, malware that infected the Dominion components could evade antivirus

detection.

      38.    One way that attackers might affect election equipment is by physically

accessing the devices. In the case of the BMD, the California source code reviewers

found a vulnerability that can be exploited with physical access to the USB port that

“would be open to a variety of actors including a voter, a poll worker, an election

official insider, and a vendor insider.”23 This implies that no secret passwords or


20
   Id. at 25.
21
   Id. at 19-20.
22
   Id. at 20.
23
   California Secretary of State’s Office of Voting Systems Technology
Assessment, “Dominion Voting Systems Democracy Suite 5.10 Staff Report” 29

                                         15
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 17 of 70




keys would be needed to exploit the problem, given physical access. California

testers also found that “the ICX device does not provide monitoring of physical

security,” 24 and that, for all the polling place devices, including the ICX, “[s]ecurity

seals, locks, and security screws can be circumvented.” 25

      39.    Other weaknesses found in the California tests include that “a number

of passwords were able to be recovered that were stored in plain text,” 26 that the

network switch used to connect EMS clients and servers was “determined to have

twelve medium vulnerabilities and four low vulnerabilities,” 27 and that, if an

authentication device used by poll workers and administrators was lost or stolen

shortly before an election, revoking its access would require a logistically difficult

process to reprogram the election files for the polling place devices. 28 These

problems indicate that the Dominion system was designed without sufficient

attention to security.




(Aug. 19, 2019),
https://votingsystems.cdn.sos.ca.gov/vendors/dominion/dvs510staff-report.pdf.
24
   California Certification Security and Telecomm Test Report at 11.
25
   Id. at 17.
26
   Id. at 15.
27
   Id. at 30.
28
   Id. at 15.

                                           16
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 18 of 70




      40.    Although California ultimately permitted the Dominion system to be

used, its certification requirements impose much more stringent security conditions

than those in Georgia. 29

      41.    Voter registration components. Georgia has used the eNet voter

registration database system for many years. I understand that the state

commissioned a vendor cyber risk assessment of eNet in February 2018. The

assessment encompassed a contract and documentation review, network scans and

reviews of server configurations, and interviews with key personnel at PCC, the

vendor that developed and (at the time) operated eNet. The assessment was limited

in scope and did not include source code review or penetration testing. Even this

limited review identified serious security deficiencies in both the software and

PCC’s network environment. In July 2019, the Secretary of State assumed

operational responsibility for eNet, but development and maintenance of the

software continue to be the responsibility of PCC.

      42.    Transferring eNet operations to the Secretary of State’s office does not

mitigate the full range of issues that the State’s experts identified, and there is no

evidence that the State has taken other steps to address them. Moreover, the 2018


29
  California Secretary of State, “Conditional Approval of Dominion Voting
Systems, Inc. Democracy Suite Version 5.10 Voting System” (Oct. 18, 2019),
https://votingsystems.cdn.sos.ca.gov/vendors/dominion/ds510-cert.pdf.

                                         17
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 19 of 70




security assessment was of limited scope, and a more thorough assessment,

including a source code review and penetration tests, would be necessary to ensure

that all relevant issues are discovered and corrected.

      43.    The Georgia My Voter Page (MVP) and Online Voter Registration

(OVR) websites that interface with eNet provide another avenue by which attackers

could attempt to infiltrate the voter registration system. Serious vulnerabilities in the

MVP website were discovered on the eve of the November 2018 election and

reported to the Secretary of State. Unauthorized parties could have exploited these

vulnerabilities to access sensitive system configuration files and voter registration

data. This information would have allowed attackers to fraudulently change voters’

registrations through the OVR system. Cursory security testing should have

uncovered the MVP vulnerabilities, and their existence calls into question the overall

security of the MVP and OVR websites.

      44.    Electronic poll books. The Poll Pads electronic poll books

communicate with an Internet-based administration system called ePulse. Election

workers use the ePulse website to upload lists of eligible voters for each precinct,

manage Poll Pad devices, and retrieve voter history data after an election. When

polls are open, Poll Pads can be configured in a fully connected mode, in which they

continuously communicate with ePulse over the Internet, or in a peer-to-peer


                                           18
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 20 of 70




communication mode, in which they exchange data with other Poll Pads in the

polling place over a Bluetooth or WiFi wireless network.

      45.    Internet access and wireless capabilities expose the Poll Pads to a large

variety of security risks. If attackers are able to infiltrate ePulse, they could remotely

alter voter registration data before it is downloaded by the Poll Pads, or they could

potentially spread malicious software to the Poll Pads. Attackers could also likely

exploit the devices’ wireless capabilities to disable Poll Pads during voting.

      46.    To my knowledge, Georgia has not performed any security testing of

the Poll Pad electronic poll books. In contrast, the Secretary of State of California

commissioned source code review30 and penetration testing 31 of the Poll Pad in 2018.

Among several significant deficiencies found by California were: (i) cross-site

scripting vulnerabilities and insecure use of HTTP Cookies in the ePulse website,

which could allow attackers to hijack election officials’ accounts; (ii) the ability of

the software to delete log files without this action itself being logged, which could




30
   SLI Compliance, “KNOWiNK PollPad Plus 1.0 Electronic Poll Book System
Source Code Review Test Report for California” (May 6, 2018),
https://votingsystems.cdn.sos.ca.gov/vendors/knowink/source-code-report.pdf.
31
   SLI Compliance, “KNOWiNK PollPad Plus 1.0 Electronic Poll Book System
Security and Telecommunications Test Report for California” (May 11, 2018),
https://votingsystems.cdn.sos.ca.gov/vendors/knowink/security-report.pdf.

                                           19
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 21 of 70




help attackers hide evidence of their activities; and (iii) improper programming

structures that apparently created the potential for inadvertent data loss.

      47.    Following these tests, California conditionally certified the Poll Pad

subject to 19 terms and limitations that reflect the findings of the security testing.32

Among the conditions is that Poll Pads may not be connected to smart card encoders,

which ensure that there is no path for an attack to spread from the Poll Pads to BMDs.

      48.    Pennsylvania also evaluated and conditionally certified the Poll Pad in

2018. 33 The Pennsylvania certification is subject to 24 conditions and accompanied

by five additional security recommendations. The conditions include that Poll Pads

must not be configured to communicate with ePulse over the Internet during polling,

and that Poll Pads and their removable media must never be connected to other

voting system components, including a prohibition of using the Poll Pads to encode

voter access cards.




32
   California Secretary of State, “Conditional Approval of KnowInk, LLC PollPad
Plus Version 1.0 Electronic Poll Book System” (May 22, 2018),
https://votingsystems.cdn.sos.ca.gov/vendors/knowink/cert.pdf.
33
   Commonwealth of Pennsylvania Department of State, “Results of KnowInk
Electronic Poll Book Poll Pad 1.3.3 Evaluation” (Oct. 5, 2018),
https://www.dos.pa.gov/VotingElections/Documents/Voting%20Systems/Knowink
%20PollPag%201.3.3/Knowink%20Poll%20Pad%201.3.3%20Approval%20Repor
t.pdf.

                                          20
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 22 of 70




      49.    It is unclear what conditions, if any, Georgia imposes on the use of Poll

Pads. However, I understand that the Poll Pad will be used to encode voter activation

cards that voters use with the Dominion BMDs. California and Pennsylvania both

prohibit this functionality, as it creates a path by which an attack could spread from

the Poll Pads (which have Internet access) to the BMDs.

      50.    Supply chain threats. In addition to the risk that external attackers will

compromise Georgia election system components by exploiting software

vulnerabilities, there is also a risk that attackers could infiltrate the software

development process of Dominion, KnowInk, PCC, or their suppliers. By doing so,

an adversary could steal source code or other secrets in order to more easily attack

the election components. An attacker could also insert vulnerabilities or malicious

functionality into the election system software during development.

      51.    Several critical components of the Dominion systems are designed and

produced overseas. Much of the election software is programmed in Serbia, a

country closely allied with Russia.34 The EMS runs antivirus software made by a

Czech company, which necessitates granting that software highly privileged access



34
  Patrick Thibodeau, “One election-system vendor uses developers in Serbia,”
Computer World (Oct. 5, 2016),
https://www.computerworld.com/article/3126791/one-election-system-vendor-
uses-developers-in-serbia.html.

                                         21
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 23 of 70




to the EMS server. The ICX BMD runs on an Android-based tablet produced by a

Taiwanese company. A hostile government might attempt to plant an agent at any

of these companies, blackmail honest employees, or hack into the software

development environments. Although multinational supply chains are common in

the technology industry, they represent a heightened threat in election contexts due

to foreign governments’ military, diplomatic, and economic interests in U.S. election

outcomes.


Intended Safeguards Provide Insufficient Protection
      52.    I understand that Georgia applies or intends to apply a variety of

defenses within the election system. However, even when taken together, these

defenses are insufficient to thwart attacks by sophisticated adversaries, such as

hostile governments.

      53.    AuditMark. When the ICP and ICC scanners process a ballot, they

generate a digital image of the ballot. A feature that Dominion calls “AuditMark”

appends to the image a record of the scanner’s interpretation of the votes. Election

officials can later review the digital records of each ballot using the EMS.

      54.    Digital ballot images and the AuditMark feature do not secure the

electronic vote records against tampering by malicious software. My own peer-

reviewed research demonstrates how malware running on an optical scanner or EMS


                                         22
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 24 of 70




could automatically manipulate digital ballot images to make them appear to support

a different election result.35

       55.    For ballots that are marked by hand, malware can employ computer

vision techniques to manipulate ballot images while preserving the voter’s original

marking style, so that the manipulated marks appear consistent with other marks on

the ballot. Manipulation is even more straightforward when ballots are marked by a

BMD, since the BMD prints all marks in a consistent style.

       56.    In either case, the tampering would not be detected by the election

software and would be not be apparent to a human operator reviewing the ballot

images and AuditMark data. The figure below shows an example of a Dominion-

style ballot image that has been manipulated using the algorithm from our research:




35
  Matthew Bernhard, Kartikeya Kandula, Jeremy Wink, and J. Alex Halderman,
“UnclearBallot: Automated Ballot Image Manipulation” in Proceedings of the
Fourth International Joint Conference on Electronic Voting (Oct. 2019),
https://jhalderm.com/pub/papers/unclear-evoteid19.pdf.

                                        23
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 25 of 70




            Left: Image of original Dominion-style voter-marked ballot.

     Right: Image manipulated by malware to show fraudulent selections.

      57.     Hash comparisons. I understand that Georgia may employ a method

know an “hash comparison” to attempt to confirm that the correct software is

installed on the EMS and polling place equipment. A “hash value” is a short numeric

code that is calculated based on the contents of a file. The calculation method is

designed so that it is difficult to figure out a way to modify the file without resulting

in a different hash value. Officials might attempt to detect malware by comparing




                                           24
         Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 26 of 70




the hash values of the software running in the election system to “known good” hash

values calculated from a copy of the software that has not been altered by an attacker.

        58.   In response to Dominion’s proposal for the election system, Georgia

requested additional details about how a hash comparison can be performed during

initial acceptance testing of the equipment, during pre-election processes, and

immediately following an election. Dominion’s responses 36 describe a hash

comparison process that cannot reliably detect malicious changes to the machines.

        59.   There are separate comparison procedures for the EMS, ICX, ICP, and

ICC. In each case, software on the equipment being tested is either responsible for

calculating the hash value or for copying the files that are to be compared to

removable media. If the equipment has been infected with malware, the malware

could cause the machines to falsely compute the hash values of an uninfected system,

or it could copy the original program files to the removable media while actually

running a modified version of the files.

        60.   Furthermore, the hash comparisons described by Dominion for the

cover only some of the software running on the devices. They fail to check the

integrity of critical software such as the Windows and Android operating systems,

as well as other programs and data files that could contain malware. These


36
     DOM-000143-49, 170-74, 210-11, and 239-42.

                                           25
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 27 of 70




deficiencies provide multiple ways for a sophisticated attacker to conceal the

presence of malware on the voting equipment even if officials practiced hash

comparisons according to Dominion’s instructions.

      61.    Antivirus software. As I have already described, California’s security

tests found that the antivirus software used on the Dominion EMS server was unable

to detect some forms of malware, and that the ICP and ICX devices have no antivirus

protection at all. In general, antivirus software and end-point protection software

provide only a limited defense against sophisticated attackers like nation-states.

      62.    Physical security. I understand that one safeguard used in Georgia is

tamper-evident seals. These seals are designed to indicate whether someone has

opened the chassis of an optical scanner or BMD or accessed protected data ports or

switches. Tamper evident seals do not protect against remote electronic attackers,

and they provide only weak protection against attackers with physical access. The

types of seals typically used for voting equipment can be bypassed without detection

using readily available tools.37 For some seals, these tools include screwdrivers and

hair dryers. By bypassing the seals, an attacker with physical access to the polling

place equipment can modify their internal programming and add malicious software.


37
  Andrew W. Appel, “Security Seals on Voting Machines: A Case Study,” in ACM
Transactions on Information and System Security (2011),
https://www.cs.princeton.edu/~appel/voting/SealsOnVotingMachines.pdf.

                                         26
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 28 of 70




      63.    Logic and accuracy testing. I understand that Georgia employs so-

called “logic and accuracy” (L&A) testing. In L&A testing, officials cast a small

number of ballots with known selections, then check whether the system’s output

reflects the correct votes. L&A testing is designed to detect errors in the ballot design

or counting logic. It provides little or no benefit against deliberate attacks.

      64.    Much as Volkswagen’s emission systems were designed to detect that

they were being tested by the EPA and to only cheat while not under test, malware

that has infected an optical scanner or BMD can be programmed to detect and

circumvent L&A testing. For example, malware can be programmed to check the

machine’s clock and cheat only in the middle of election day, so that testing

performed at an earlier or later time would show nothing amiss. Malware can also

be programmed to cheat only after hundreds of ballots have been cast, so that more

limited testing would not detect the fraud.

      65.    Parallel testing. I understand that Georgia has in the past employed a

testing technique known as “parallel testing”, and that the state might use this

technique in the future to check whether BMDs correctly print voters’ choices. In

BMD parallel testing, poll workers periodically print test ballots during the election

and confirm that the printouts match their selections.




                                           27
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 29 of 70




       66.    Parallel testing cannot reliably determine that a BMD is working

correctly. An attacker could program the BMD to modify the voter’s selections on

only certain printouts, and the selection could depend on a very large number of

variables, including the time of day, the number of ballots cast, the voter’s ballot

selections, and whether the voter used options such as a large font size or an audio

ballot. It is impossible for any practical amount of testing to examine all sets of

conditions under which attackers might choose to cheat. 38

       67.    In any event, investigation that occurs during the election is no help if

the attacker’s intention is to sabotage the voting process, such as by disabling the

BMDs entirely. I am aware that Georgia’s contingency plans call for having voters

mark ballots by hand if BMDs are unavailable. However, an attacker might cause all

BMDs to fail simultaneously over a large geographic area. To my knowledge, the

state does not maintain sufficient quantities of pre-printed ballots to allow voting to

continue under such a circumstance.

      68.    Post-election audits. Officials could potentially detect certain kinds of

attacks by conducting a rigorous post-election audit of the paper ballots. For an audit

to reliably detect vote-changing attacks, several requirements must be met. Among



 Philip B. Stark, “There is no Reliable Way to Detect Hacked Ballot-Marking
38

Devices” (2019), https://www.stat.berkeley.edu/~stark/Preprints/bmd-p19.pdf.

                                          28
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 30 of 70




them are: (i) the paper ballots being audited must correctly reflect voters’ selections,

(ii) the audit needs to be conducted manually, by having people inspect the ballots;

(iii) the auditors need to inspect sufficiently many ballots to ensure that the

probability that outcome-changing fraud could go undetected is low. In general, the

closer the election result, the more ballots need to be audited in order to rule out fraud.

Audits that limit the risk that outcome changing fraud will go undetected to no more

than a pre-defined limit are called “risk-limiting audits” (RLAs). 39

      69.    I understand that Georgia statute requires a state-wide post-election

audit to be conducted no later than the November 2020 election.40 However, that audit

is not required to be risk-limiting. As a result, if there are close races in which an

attacker changes the outcome by hacking the election equipment, there is a high

probability that the audit would fail to uncover the attack.

      70.    Although some Georgia counties recently conducted small-scale audit

pilots using risk-limiting techniques, 41 these audits achieved a low risk-limit only in



39
   Mark Lindeman and Philip B. Stark, “A Gentle Introduction to Risk-limiting
Audits,” in IEEE Security and Privacy (2012),
https://www.stat.berkeley.edu/~stark/Preprints/gentle12.pdf.
40
   See O.C.G.A. § 21-2-498(b).
41
   Georgia Secretary of State’s Office, “Risk-Limiting Audit Concludes Paper-
Ballot System Accurate,” (https://sos.ga.gov/index.php/elections/risk-
limiting_audit_concludes_paper-ballot_system_accurate (last visited Feb. 17,
2020).

                                            29
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 31 of 70




specific local races. An attacker could choose to target any race in any election, and

an attack would likely not be detected in an RLA if it occurred in a race for which

the RLA had a high effective risk-limit. To my knowledge, the Georgia Secretary of

State has not announced plans to perform an RLA of any state-wide race.

       71.   No matter what auditing procedures Georgia applies, the state’s

widespread use of BMDs makes it possible for an attacker to undermine the integrity

of the paper trail. Malware could cause the BMDs to print fraudulent selections, both

in the barcode and the human-readable text. Such an attack would be impossible to

detect by auditing the ballots, even with an RLA, because all records of the voter’s

intent would be wrong.


BMDs Create Additional Risks
       72.   The ICX BMDs are computers, they run outdated and vulnerable

software, and they must be programmed using the State’s election management

system before every election. Attackers could potentially infect Georgia’s BMDs

with malware in several ways, including by spreading it from the election

management system (EMS).

       73.   An attacker who infected the BMDs with malware could change the

printed ballots. On a fraction of the ballots, the attacker could cause the human-

readable text, the barcode, or both to reflect fraudulent choices rather than the voter’s


                                           30
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 32 of 70




selections. I will discuss two kinds of such misprinting attacks: attacks that change

only the barcode and attacks that change both the barcode and the text.

      74.    Misprinting only the barcode. One kind of misprinting attack is a

barcode-only attack. In this attack, malware would change a fraction of the BMD

printouts so that they correctly showed the voter’s selections in the human-readable

text but encoded a different, fraudulent set of selections in the barcode.

      75.    If an attacker changes only the barcode, it would be impossible for

voters to detect the fraud. Voters cannot read the barcodes, so there is no practical

way for them to verify that the barcodes match their intended selections. Moreover,

when scanning BMD ballots, the optical scanners count only the votes encoded in

the barcodes and ignore the text entirely. This means that voters cannot verify the

portion of their ballots that gets counted.

      76.    Officials could potentially detect a mismatch between the barcodes and

the ballot text using a sufficiently rigorous post-election audit. However, to my

knowledge, Georgia has not announced plans to perform any kind of audit that would

compare the barcodes and the printed text, nor what specific measures would be

taken to render any potential audit sufficiently comprehensive and reliable.

      77.    Misprinting both the barcode and the text. Malware could also cause

the BMDs to print fraudulent selections in both the barcode and the human-readable


                                          31
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 33 of 70




text. This attack would be impossible to detect by auditing the ballots, even with an

RLA, because all records of the voter’s intent would be wrong. Pre-election testing

and parallel testing also cannot reliably detect such cheating. The only practical way

to discover the attack would be if enough voters reviewed their ballots, noticed the

errors, and alerted election officials.

      78.    Even if some voters did notice that their ballots were misprinted, the

voters would have no way to prove that the BMDs were at fault. From an election

official’s perspective, the voters who reported problems might be mistaken or lying.

Many voters would need to report that the BMDs misprinted their ballots before

officials could be sure there was a systemic problem. Even then, there are no

protocols or policies in Georgia that I have found that address how many voter

complaints or other conditions involving BMDs would be required to support a

finding—or even a robust investigation—of a systemic problem.

      79.    If officials did suspect that the BMDs had been attacked, there would

be no straightforward way to respond or recover. The only recourse might be to rerun

the election, which could be statewide involving millions of voters across Georgia.

      80.    Voter verification provides insufficient protection. Research shows

that most voters do not review their BMD printouts, and that voters will likely fail




                                          32
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 34 of 70




to detect a large majority of errors caused by a BMD attack. This means that a BMD

paper trail is not a reliable record of the votes expressed by the voters.

      81.    In one study, researchers observed voters in two polling places during

an election in Sevier County, Tennessee, which uses BMDs similar to Georgia’s.42

Nearly half of voters did not review the BMD printout at all, and those who did

review it spent an average of only 4 seconds doing so. This suggests that voters are

likely to detect at most about half of misprinted ballots, and possibly far fewer.

      82.    A second study, conducted by my research group at the University of

Michigan, measured the rate at which voters detected errors during a realistic

simulated election.43 The voters used BMDs that my research assistants and I hacked

so that one selection on each printout was wrong. We recorded how many

participants reviewed their ballots and how many noticed the error and reported it to

a poll worker. The study was peer reviewed and published at the IEEE Symposium

on Security and Privacy in January 2020.



42
   Richard DeMillo, Robert Kadel, and Marilyn Marks, “What Voters are Asked to
Verify Affects Ballot Verification: A Quantitative Analysis of Voters’ Memories
of Their Ballots” (Nov. 23, 2018), https://ssrn.com/abstract=3292208.
43
   Matthew Bernhard, Allison McDonald, Henry Meng, Jensen Hwa, Nakul Bajaj,
Kevin Chang, and J. Alex Halderman, “Can Voters Detect Malicious Manipulation
of Ballot Marking Devices?” in Proceedings of the 41st IEEE Symposium on
Security and Privacy (2020), https://jhalderm.com/pub/papers/bmd-verifiability-
sp20.pdf.

                                          33
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 35 of 70




      83.    In the first part of the study, subjects were not prompted to review their

ballots in any way. Under that condition, 60% of voters failed to review their ballots,

and voters only reported 6.6% of errors. Considering only prominent “top of the

ticket” races, voters reported only 14% of errors. These results imply that for every

voter who notices that their ballot is misprinted and corrects it, there will likely be

many more voters who fail to notice and have their votes stolen by the attacker.

      84.    In the second part of the study, we tested procedural changes to see

whether they improved verification. Signage instructing voters to verify their ballots

(as required in Georgia) did not increase error reporting. Other changes did help, but

only to a limited extent. For example, when a poll worker verbally prompted the

voter to review the ballot after it was printed, voters reported 15% of errors. In my

opinion, it is unlikely that any purely procedural changes can enhance voters’ error

detection rates sufficiently to stop outcome-changing fraud in close elections when

BMDs are used by all in-person voters.

      85.    My coauthors and I provide a mathematical model for estimating how

many voters will report problems if BMDs are attacked in a way that changes an

election outcome. The model illustrates how weak a defense voter verification

provides when all in-person voters use BMDs.




                                          34
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 36 of 70




      86.    Suppose there is a close election with an apparent margin of victory of

1% in favor of candidate A. If there had been no cheating, the result would have

been a one-vote victory for candidate B, but an attacker hacked the BMDs so that

they misprinted a small fraction of the ballots. If voters report 14% of misprinted

ballots (the rate my study found for top-of-the-ticket contests), then only about 1 in

1200 BMD voters will report a problem—roughly one per precinct—even though

the election outcome is wrong due to fraud. This is likely far too few complaints to

alert officials or the public that there was a major, outcome-determinative problem.

      87.    Election officials are unlikely to take disruptive actions, like a

protracted and expensive forensic investigation or ordering a new election, unless a

much larger fraction of BMD voters report problems. Suppose officials would

launch an investigation if more than 1% of BMD voters reported a problem. Under

the scenario above, this condition would only be met if voters verified their ballots

so carefully that they reported 67% of errors. This is ten times greater than the rate

of error reporting my group observed in our study.


Georgia’s Voting System was Vulnerable to Cyberattacks in 2018
      88.    Plaintiffs have asked me to opine on the security of Georgia’s election

system as it was used in 2018. From 2002 until the end of 2019, Georgia’s primary

polling place voting equipment was Diebold AccuVote TS and TSX direct-recording


                                         35
          Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 37 of 70




electronic (DRE) voting machines. Georgia’s DREs were “paperless,” in that they

did not create any kind of voter-verifiable paper record of individual votes. There is

a broad scientific consensus that paperless DREs do not provide adequate security

against cyberattacks. 44 Moreover, Georgia’s DREs and election management

systems used outdated software with widely documented vulnerabilities. In my

opinion, Georgia’s paperless DRE system was highly susceptible to cyberattacks

that could change votes, erase votes, or cast extra votes.

      89.      The AccuVote TS and TSX are probably the most well-studied by

security researchers of any voting machines in the world. Over the past 17 years, I,

and other experts have repeatedly documented serious security problems with these

machines and their election management system, as part of peer-reviewed and state-

sponsored research studies. The vulnerabilities that affected Georgia’s DRE system

include numerous hardware and software security flaws, as well as architectural

weaknesses. In tests, I have demonstrated that, in just a few seconds, anyone can

install vote-stealing malware on these machines that will alter all records of every

vote.45


44
   National Academies of Sciences, Engineering, and Medicine, Securing the Vote:
Protecting American Democracy (2018), http://nap.edu/25120.
45
   Ariel J. Feldman, J. Alex Halderman & Edward W. Felten, Security Analysis of
the Diebold AccuVote-TS Voting Machine, Princeton University (2006),
http://usenix.org/events/evt07/tech/full_papers/feldman/feldman.pdf.

                                          36
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 38 of 70




       90.    In a 2006 study, collaborators and I demonstrated the vulnerabilities of

the AccuVote TS by developing malware that could infect the machines and steal

votes. The malware we created modifies all the vote records, audit logs, and

protective counters stored by the machine, so that even careful forensic examination

of the files would find nothing amiss. The malware was programmed to inspect each

ballot as it was cast and modify the minimum number of votes necessary to ensure

that the attacker’s favored candidate always had at least a certain percentage of the

vote total.

       91.    We also developed a voting machine virus that could spread the vote-

stealing malware automatically from machine to machine during normal pre- and

post-election activities. The virus propagated via the removable memory cards that

election workers use to program the ballot design before every election and to

offload election results. By exploiting vulnerabilities in the AccuVote software, an

infected memory card can spread the voting machine virus to the machine. Once

installed, the virus can copy itself to every memory card inserted into the infected

machine. If those cards are inserted into other machines, they too will become

infected.




                                          37
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 39 of 70




      92.    In 2007, the Secretary of State of California organized a comprehensive

election security examination, the California Top-to-Bottom Review (TTBR 46),

which examined systems including the AccuVote TSX. I was part of a team of six

experts who spent approximately 30 days examining the source code to the

AccuVote system. Also in 2007, the Secretary of State of Ohio conducted a similar

security study and source code review (Project EVEREST 47), which also covered

the AccuVote TSX system.

      93.    Both    studies    found    additional,    extremely    serious    security

vulnerabilities. The TTBR report documents 24 serious security issues in the

AccuVote TSX. These include software flaws, including buffer-overflow

vulnerabilities, that attackers could exploit to install malicious software on the voting

machines and on the election management back-end systems used to design and

tabulate ballots. These flaws could be exploited to spread a vote-stealing virus that

would propagate even more efficiently and be more difficult to detect than the virus

developed in my 2006 study.



46
   California Secretary of State, Top-to-Bottom Review of Electronic Voting
Systems (2007), https://www.sos.ca.gov/elections/ovsta/frequently-requested-
information/top-bottom-review/.
47
   Ohio Secretary of State, EVEREST: Evaluation and Validation of Election-
Related Equipment, Standards and Testing (Dec. 7, 2007),
http://www.patrickmcdaniel.org/pubs/everest.pdf.

                                           38
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 40 of 70




      94.    The software that performed election functions on the AccuVote TS

and TSX is called BallotStation. I understand that the machines used in Georgia used

BallotStation version 4.5.2, which was developed in 2005, and that Georgia did not

ever update the BallotStation software to a newer version, even though newer

versions were available. This software predates the California and Ohio studies,

which examined version 4.6 in 2007. In my opinion, the serious vulnerabilities

discovered in these studies almost certainly remained uncorrected in the software

used on Georgia’s voting machines through the end of 2019.

      95.    The election management system that was used with the AccuVote

DREs is called the Global Election Management Environment (“GEMS”).

Vulnerabilities in GEMS and BallotStation make it possible for an attacker who

infiltrates a GEMS installation or its data files to spread vote-stealing malware to all

voting machines that are programmed from that installation.

      96.    I understand that, for the November 2018 election, Georgia

programmed its DREs as follows. Individuals working as third-party contractors for

the Secretary of State prepared the initial ballot programming files for every Georgia

county. To do so, they used copies of GEMS installed on computers in their homes,

outside the physically secured environment of the Secretary of State’s office. Once

an initial version of the programming for a county had been completed, it was copied


                                          39
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 41 of 70




to a USB drive and delivered to Michael Barnes, Director of the Center for Election

Systems, at the Secretary of State’s office. Barnes used his Internet-connected

computer to inspect the files. He then transferred them into the State’s central GEMS

server environment on another USB drive. 48

       97.    As a consequence of this workflow, ballot programming files for every

county passed through an Internet-connected computer. In my opinion, attackers

could have exploited this weakness to spread malware to the GEMS servers, and,

ultimately, to DREs across the state.

       98.    I understand that, after workers at the SOS office finalized the ballot

programming files, they delivered them to each county on a CD. Each county

maintained its own GEMS server, to which workers copied files from the CD.

Workers then used the county GEMS server to prepare memory cards for each DRE

within the county.

       99.    In my opinion, an attacker who infiltrated the SOS GEMS system could

have spread malware to the county GEMS servers by infecting the CDs used to

distribute the files. Similarly, an attacker who infiltrated a county GEMS system




48
 Order at 28-31, Curling v. Raffensperger, No. 1:17-cv-2989-AT (N.D. Ga. Aug. 15, 2019),
ECF No. 579.


                                            40
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 42 of 70




could have spread vote-stealing malware to all DREs in the county by infecting the

memory cards.

      100. I am familiar with several countermeasures that the Georgia election

system employed in 2018. These include parallel testing, logic and accuracy testing,

anti-virus and end-point protection, tamper-evident seals, and network isolation of

GEMS servers from the Internet. In my opinion, Georgia’s election security

countermeasures were inadequate to stop a sophisticated attacker, such as a hostile

nation state, from infiltrating the election system, spreading malware to voting

machines, and altering election outcomes.

      101. In principle, it might be possible to detect whether Georgia’s election

system was infiltrated by attackers by conducting detailed digital forensics of the

election equipment. As far as I can tell, nobody has ever performed a forensic

examination of even a single Georgia DRE or GEMS server.




                                        41
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 43 of 70




      I declare under penalty of the perjury laws of the State of Georgia and the

United States that the foregoing is true and correct, and that this declaration was

executed this 18th day of February, 2020 in Philadelphia, Pennsylvania.




                                      J. ALEX HALDERMAN




                                        42
Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 44 of 70




                     EXHIBIT A
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 45 of 70



J. Alex Halderman                                                                   2260 Hayward Street
                                                                                  Ann Arbor, mi 48109 usa
Professor, Computer Science and Engineering                                      (office ) +1 734 647 1806
University of Michigan                                                         jhalderm@eecs.umich.edu

February 17, 2020                                                            J. Alex Halderman.com

Research Overview
   My research focuses on computer security and privacy, with an emphasis on problems that
   broadly impact society and public policy. Topics that interest me include software security,
   network security, data privacy, anonymity, surveillance, election cybersecurity, censorship
   resistance, computer forensics, ethics, and cybercrime. I’m also interested in the interaction of
   technology with politics and international affairs.
   Selected Projects
   ’19: Leading Michigan Election Security Taskforce    ’12: Widespread weak keys in network devices
   ’18: Commercial launch of Censys, Inc.               ’11: Anticensorship in the network infrastructure
   ’17: Testimony to U.S. Senate Russia investigation   ’10: Hacking Washington D.C.’s Internet voting
   ’17: Weaknesses in TLS interception middleboxes      ’10: Vulnerabilities in India’s e-voting machines
   ’16: U.S. presidential election recounts             ’10: Reshaping developers’ security incentives
   ’16: Let’s Encrypt HTTPS certificate authority       ’09: Analysis of China’s Green Dam censorware
   ’16: DROWN: Attacking TLS with SSLv2                 ’09: Fingerprinting paper with desktop scanners
   ’15: Weak Diffie-Hellman and the Logjam attack       ’08: Cold-boot attacks on encryption keys
   ’14: Understanding Heartbleed’s aftermath            ’07: California’s “top-to-bottom” e-voting review
   ’14: Security problems in full-body scanners         ’07: Machine-assisted election auditing
   ’14: Analysis of Estonia’s Internet voting system    ’06: The Sony rootkit: DRM’s harmful side effects
   ’13: ZMap Internet-wide network scanner              ’03: Analysis of MediaMax “shift key” DRM

Positions
 – University of Michigan, Ann Arbor, MI
   Department of Electrical Engineering and Computer Science,
   Computer Science and Engineering Division
   Professor . . . (2016–present)
   Associate Professor . . . (2015–2016)
   Assistant Professor . . . (2009–2015)
   Director, Center for Computer Security and Society (2014–present)
 – Censys; Co-founder and Chief Scientist (2017–present)
 – ISRG; Co-founder and Board Member (2013–present)
Education
 – Ph.D. in Computer Science, Princeton University, June 2009
   Advisor: Ed Felten         Committee: Andrew Appel, Adam Finkelstein, Brian Kernighan, Avi Rubin
   Thesis: Investigating Security Failures and their Causes: An Analytic Approach to Computer Security
 – A.B. in Computer Science, summa cum laude, Princeton University, June 2003


                                                                                                            1
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 46 of 70



Honors and Awards
 – President’s Award for National and State Leadership, University of Michigan (2020)
 – Andrew Carnegie Fellowship (2019)
 – Merit Network’s Eric Aupperle Innovation Award (2017)
   (“named for Merit’s first president, recognizes individuals that enhance their work by using networking
   and related technologies in exciting ways”)
 – Pwnie Award in the category of “Best Cryptographic Attack”
   for “DROWN: Breaking TLS using SSLv2,” Black Hat 2016
 – Finalist for 2016 Facebook Internet Defense Prize
   for “DROWN: Breaking TLS using SSLv2”
 – Named one of Popular Science’s “Brilliant 10” (2015) (“each year Popular Science honors the
   brightest young minds reshaping science, engineering, and the world”)
 – Best Paper Award of the 22nd ACM Conference on Computer and Communications Security
   for “Imperfect Forward Secrecy: How Diffie-Hellman Fails in Practice” (2015)
 – Pwnie Award in the category of “Most Innovative Research”
   for “Imperfect Forward Secrecy: How Diffie-Hellman Fails in Practice,” Black Hat 2015
 – IRTF Applied Networking Research Prize for “Neither Snow Nor Rain Nor MITM. . . An Empiri-
   cal Analysis of Email Delivery Security” (2015)
 – Alfred P. Sloan Research Fellowship (2015)
 – University of Michigan College of Engineering 1938 E Award (2015) (“recognizes an outstanding
   teacher in both elementary and advanced courses, an understanding counselor of students who seek
   guidance in their choice of a career, a contributor to the educational growth of the College, and a teacher
   whose scholarly integrity pervades his/her service and the profession of Engineering”)
 – Morris Wellman Faculty Development Assistant Professorship (2015)
   (“awarded to a junior faculty member to recognize outstanding contributions to teaching and research”)
 – Best Paper Award of the 14th ACM Internet Measurement Conference
   for “The Matter of Heartbleed” (2014)
 – Best Paper Award of the 21st USENIX Security Symposium
   for “Mining Your Ps and Qs: Detection of Widespread Weak Keys in Network Devices” (2012)
 – Runner-up for 2012 PET Award for Outstanding Research in Privacy Enhancing Technologies
   for “Telex: Anticensorship in the Network Infrastructure” (2012)
 – John Gideon Memorial Award from the Election Verification Network
   for contributions to election verification (2011)
 – Best Student Paper of the 17th USENIX Security Symposium
   for “Lest We Remember: Cold Boot Attacks on Encryption Keys” (2008)
 – Pwnie Award in the category of “Most Innovative Research”
   for “Lest We Remember: Cold Boot Attacks on Encryption Keys,” Black Hat 2008


                                                                                                            2
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 47 of 70



 – Charlotte Elizabeth Procter Honorific Fellowship, Princeton University (2007)
   (“awarded in recognition of outstanding performance and professional promise, and represents high
   commendation from the Graduate School”)
 – National Science Foundation Graduate Research Fellowship (2004–2007)
 – Best Paper Award of the 8th International Conference on 3D Web Technology
   for “Early Experiences with a 3D Model Search Engine” (2003)
 – Princeton Computer Science Department Senior Award (2003)
 – Accenture Prize in Computer Science, Princeton University (2002)
 – Martin A. Dale Summer Award, Princeton University (2000)
 – USA Computing Olympiad National Finalist (1996 and 1997)

Refereed Conference Publications
[1] Can Voters Detect Malicious Manipulation of Ballot Marking Devices?
    Matthew Bernhard, Allison McDonald, Henry Meng, Jensen Hwa, Nakul Bajaj, Kevin Chang,
    and J. A. Halderman
    To appear in 41st IEEE Symposium on Security and Privacy (“Oakland”), May 2020.
[2] Let’s Encrypt: An Automated Certificate Authority to Encrypt the Entire Web
    Josh Aas, Richard Barnes, Benton Case, Zakir Durumeric, Peter Eckersley, Alan Flores-López,
    J. A. Halderman, Jacob Hoffman-Andrews, James Kasten, Eric Rescorla, Seth Schoen, and Brad
    Warren
    26th ACM Conference on Computer and Communications Security (CCS), Nov. 2019.
    Acceptance rate: 16%, 117/722.
[3] Conjure: Summoning Proxies from Unused Address Space
    Sergey Frolov, Jack Wampler, Sze Chuen Tan, J. A. Halderman, Nikita Borisov, and Eric Wustrow
    26th ACM Conference on Computer and Communications Security (CCS), Nov. 2019.
    Acceptance rate: 16%, 117/722.
[4] UnclearBallot: Automated Ballot Image Manipulation
    Matthew Bernhard, Kartikeya Kandula, Jeremy Wink, and J. A. Halderman
    Proc. 4th International Joint Conference on Electronic Voting (E-Vote-ID), October 2019.
    Acceptance rate: 29%, 13/45.
[5] On the Usability of HTTPS Deployment
    Matthew Bernhard, Jonathan Sharman, Claudia Ziegler Acemyan, Philip Kortum, Dan S.
    Wallach, and J. A. Halderman
    Proc. ACM Conference on Human Factors in Computing Systems (CHI), May 2019.
    Acceptance rate: 24%, 705/2958.




                                                                                                  3
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 48 of 70



 [6] 403 Forbidden: A Global View of Geoblocking
     Allison McDonald, Matthew Bernhard, Benjamin VanderSloot, Will Scott, J. A. Halderman, and
     Roya Ensafi
     Proc. 18th ACM Internet Measurement Conference (IMC), October 2018.
     Acceptance rate: 24%, 43/174.
 [7] Quack: Scalable Remote Measurement of Application-Layer Censorship
     Benjamin VanderSloot, Allison McDonald, Will Scott, J. A. Halderman, and Roya Ensafi
     Proc. 27th USENIX Security Symposium, August 2018.
     Acceptance rate: 19%, 100/524.
 [8] Tracking Certificate Misissuance in the Wild
     Deepak Kumar, Zhengping Wang, Matthew Hyder, Joseph Dickinson, Gabrielle Beck, David
     Adrian, Joshua Mason, Zakir Durumeric, J. A. Halderman, and Michael Bailey
     Proc. 39th IEEE Symposium on Security and Privacy (“Oakland”), May 2018.
     Acceptance rate: 11%, 63/549.
 [9] Initial Measurements of the Cuban Street Network
     Eduardo Pujol, Will Scott, Eric Wustrow, and J. A. Halderman
     Proc. 17th ACM Internet Measurement Conference (IMC), London, November 2017.
     Acceptance rate: 23%, 42/179.
[10] Public Evidence from Secret Ballots
     Matthew Bernhard, Josh Benaloh, J. A. Halderman, Ronald L. Rivest, Peter Y. A. Ryan, Philip B.
     Stark, Vanessa Teague, Poorvi L. Vora, and Dan S. Wallach
     Proc. 2nd International Joint Conference on Electronic Voting (E-Vote-ID), Bregenz, Austria,
     October 2017.
[11] Understanding the Mirai Botnet
     Manos Antonakakis, Tim April, Michael Bailey, Matt Bernhard, Elie Bursztein, Jaime Cochran,
     Zakir Durumeric, J. A. Halderman, Luca Invernizzi, Michalis Kallitsis, Deepak Kumar, Chaz
     Lever, Zane Ma, Joshua Mason, Damian Menscher, Chad Seaman, Nick Sullivan, Kurt Thomas,
     and Yi Zhou
     Proc. 26th USENIX Security Symposium, Vancouver, BC, August 2017.
     Acceptance rate: 16%, 85/522.
[12] Security Challenges in an Increasingly Tangled Web
     Deepak Kumar, Zane Ma, Zakir Durumeric, Ariana Mirian, Joshua Mason, J. A. Halderman,
     and Michael Bailey
     Proc. 26th World Wide Web Conference (WWW), April 2017.
     Acceptance rate: 17%, 164/966.
[13] The Security Impact of HTTPS Interception
     Zakir Durumeric, Zane Ma, Drew Springall, Richard Barnes, Nick Sullivan, Elie Bursztein,
     Michael Bailey, J. A. Halderman, and Vern Paxson
     Proc. 24th Network and Distributed Systems Symposium (NDSS), February 2017.
     Acceptance rate: 16%, 68/423.

                                                                                                 4
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 49 of 70



[14] Measuring Small Subgroup Attacks Against Diffie-Hellman
     Luke Valenta, David Adrian, Antonio Sanso, Shaanan Cohney, Joshua Fried, Marcella Hastings,
     J. A. Halderman, and Nadia Heninger
     Proc. 24th Network and Distributed Systems Symposium (NDSS), February 2017.
     Acceptance rate: 16%, 68/423.
[15] An Internet-Wide View of ICS Devices
     Ariana Mirian, Zane Ma, David Adrian, Matthew Tischer, Thasphon Chuenchujit, Tim Yardley,
     Robin Berthier, Josh Mason, Zakir Durumeric, J. A. Halderman, and Michael Bailey
     Proc. 14th IEEE Conference on Privacy, Security, and Trust (PST), Auckland, NZ, December 2016.
[16] Implementing Attestable Kiosks
     Matthew Bernhard, J. A. Halderman, and Gabe Stocco
     Proc. 14th IEEE Conference on Privacy, Security, and Trust (PST), Auckland, NZ, December 2016.
[17] A Security Analysis of Police Computer Systems
     Benjamin VanderSloot, Stuart Wheaton, and J. A. Halderman
     Proc. 14th IEEE Conference on Privacy, Security, and Trust (PST), Auckland, NZ, December 2016.
[18] Measuring the Security Harm of TLS Crypto Shortcuts
     Drew Springall, Zakir Durumeric, and J. A. Halderman
     Proc. 16th ACM Internet Measurement Conference (IMC), Santa Monica, November 2016.
     Acceptance rate: 25%, 46/184.
[19] Towards a Complete View of the Certificate Ecosystem
     Benjamin VanderSloot, Johanna Amann, Matthew Bernhard, Zakir Durumeric, Michael Bailey,
     and J. A. Halderman
     Proc. 16th ACM Internet Measurement Conference (IMC), Santa Monica, November 2016.
     Acceptance rate: 25%, 46/184.
[20] DROWN: Breaking TLS using SSLv2
     Nimrod Aviram, Sebastian Schinzel, Juraj Somorovsky, Nadia Heninger, Maik Dankel, Jens
     Steube, Luke Valenta, David Adrian, J. A. Halderman, Viktor Dukhovni, Emilia Käsper,
     Shaanan Cohney, Susanne Engels, Christof Paar, and Yuval Shavitt
     Proc. 25th USENIX Security Symposium, Austin, TX, August 2016.
     Acceptance rate: 16%, 72/463.
     Tied for highest ranked submission.
     Pwnie award for best cryptographic attack.
     Facebook Internet Defense Prize finalist.
[21] FTP: The Forgotten Cloud
     Drew Springall, Zakir Durumeric, and J. A. Halderman
     Proc. 46th IEEE/IFIP International Conference on Dependable Systems and Networks (DSN),
     Toulouse, June 2016.
     Acceptance rate: 22%, 58/259.



                                                                                                 5
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 50 of 70



[22] Android UI Deception Revisited: Attacks and Defenses
     Earlence Fernandes, Qi Alfred Chen, Justin Paupore, Georg Essl, J. A. Halderman, Z. Morley
     Mao, and Atul Prakash
     Proc. 20th International Conference on Financial Cryptography and Data Security (FC), Barbados,
     February 2016.
[23] Imperfect Forward Secrecy: How Diffie-Hellman Fails in Practice
     David Adrian, Karthikeyan Bhargavan, Zakir Durumeric, Pierrick Gaudry, Matthew Green,
     J. A. Halderman, Nadia Heninger, Drew Springall, Emmanuel Thomé, Luke Valenta, Benjamin
     VanderSloot, Eric Wustrow, Santiago Zanella-Béguelin, and Paul Zimmermann
     Proc. 22nd ACM Conference on Computer and Communications Security (CCS), Denver, CO,
     October 2015.
     Acceptance rate: 19%, 128/659.
     Best paper award. Perfect review score.
     Pwnie award for most innovative research.
     CACM Research Highlight.
[24] Censys: A Search Engine Backed by Internet-Wide Scanning
     Zakir Durumeric, David Adrian, Ariana Mirian, Michael Bailey, and J. A. Halderman
     Proc. 22nd ACM Conference on Computer and Communications Security (CCS), Denver, CO,
     October 2015.
     Acceptance rate: 19%, 128/659.
[25] Neither Snow Nor Rain Nor MITM. . . An Empirical Analysis of Email Delivery Security
     Zakir Durumeric, David Adrian, Ariana Mirian, James Kasten, Elie Bursztein, Nicholas
     Lidzborski, Kurt Thomas, Vijay Eranti, Michael Bailey, and J. A. Halderman
     Proc. 15th ACM Internet Measurement Conference (IMC), Tokyo, October 2015.
     Acceptance rate: 26%, 44/169.
     IRTF Applied Networking Research Prize winner.
[26] The New South Wales iVote System:
     Security Failures and Verification Flaws in a Live Online Election
     J. A. Halderman and Vanessa Teague
     Proc. 5th International Conference on E-Voting and Identity (VoteID), Bern, Switzerland, Septem-
     ber 2015.
[27] The Matter of Heartbleed
     Zakir Durumeric, Frank Li, James Kasten, Johanna Amann, Jethro Beekman, Mathias Payer,
     Nicolas Weaver, David Adrian, Vern Paxson, Michael Bailey, and J. A. Halderman
     Proc. 14th ACM Internet Measurement Conference (IMC), November 2014.
     Acceptance rate: 23%, 43/188
     Best paper award.
     Honorable mention for Best dataset award.




                                                                                                   6
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 51 of 70



[28] Security Analysis of the Estonian Internet Voting System
     Drew Springall, Travis Finkenauer, Zakir Durumeric, Jason Kitcat, Harri Hursti, Margaret
     MacAlpine, and J. A. Halderman
     Proc. 21st ACM Conference on Computer and Communications Security (CCS), Scottsdale, AZ,
     November 2014.
     Acceptance rate: 19%, 114/585.
     Highest ranked submission.
[29] Efficiently Auditing Multi-Level Elections
     Joshua A. Kroll, Edward W. Felten, and J. A. Halderman
     Proc. 6th International Conference on Electronic Voting (EVOTE), Lochau, Austria, October 2014.
[30] Security Analysis of a Full-Body Scanner
     Keaton Mowery, Eric Wustrow, Tom Wypych, Corey Singleton, Chris Comfort, Eric Rescorla,
     Stephen Checkoway, J. A. Halderman, and Hovav Shacham
     Proc. 23rd USENIX Security Symposium, San Diego, CA, August 2014.
     Acceptance rate: 19%, 67/350.
[31] TapDance: End-to-Middle Anticensorship without Flow Blocking
     Eric Wustrow, Colleen Swanson, and J. A. Halderman
     Proc. 23rd USENIX Security Symposium, San Diego, CA, August 2014.
     Acceptance rate: 19%, 67/350.
[32] An Internet-Wide View of Internet-Wide Scanning
     Zakir Durumeric, Michael Bailey, and J. A. Halderman
     Proc. 23rd USENIX Security Symposium, San Diego, CA, August 2014.
     Acceptance rate: 19%, 67/350.
[33] Elliptic Curve Cryptography in Practice
     Joppe W. Bos, J. A. Halderman, Nadia Heninger, Jonathan Moore, Michael Naehrig, and Eric
     Wustrow
     Proc. 18th Intl. Conference on Financial Cryptography and Data Security (FC), March 2014.
     Acceptance rate: 22%, 31/138.
[34] Outsmarting Proctors with Smartwatches: A Case Study on Wearable Computing Security
     Alex Migicovsky, Zakir Durumeric, Jeff Ringenberg, and J. A. Halderman
     Proc. 18th Intl. Conference on Financial Cryptography and Data Security (FC), March 2014.
     Acceptance rate: 22%, 31/138.
[35] Analysis of the HTTPS Certificate Ecosystem
     Zakir Durumeric, James Kasten, Michael Bailey, and J. A. Halderman
     Proc. 13th ACM Internet Measurement Conference (IMC), Barcelona, Spain, October 2013.
     Acceptance rate: 24%, 42/178.




                                                                                                  7
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 52 of 70



[36] ZMap: Fast Internet-Wide Scanning and its Security Applications
     Zakir Durumeric, Eric Wustrow, and J. A. Halderman
     Proc. 22nd USENIX Security Symposium, Washington, D.C., August 2013.
     Acceptance rate: 16%, 45/277.
[37] CAge: Taming Certificate Authorities by Inferring Restricted Scopes
     James Kasten, Eric Wustrow, and J. A. Halderman
     Proc. 17th Intl. Conference on Financial Cryptography and Data Security (FC), April 2013.
[38] Mining Your Ps and Qs: Detection of Widespread Weak Keys in Network Devices
     Nadia Heninger, Zakir Durumeric, Eric Wustrow, and J. A. Halderman
     Proc. 21st USENIX Security Symposium, pages 205–220, Bellevue, WA, August 2012.
     Acceptance rate: 19%, 43/222.
     Best paper award.
     Named one of Computing Reviews’ Notable Computing Books and Articles of 2012.
[39] Attacking the Washington, D.C. Internet Voting System
     Scott Wolchok, Eric Wustrow, Dawn Isabel, and J. A. Halderman
     In Angelos D. Keromytis, editor, Financial Cryptography and Data Security (FC), volume 7397 of
     Lecture Notes in Computer Science, pages 114–128. Springer, 2012.
     Acceptance rate: 26%, 23/88.
     Election Verification Network John Gideon Memorial Award.
[40] Telex: Anticensorship in the Network Infrastructure
     Eric Wustrow, Scott Wolchok, Ian Goldberg, and J. A. Halderman
     Proc. 20th USENIX Security Symposium, pages 459–474, San Francisco, CA, August 2011.
     Acceptance rate: 17%, 35/204.
     Runner-up for 2012 PET Award for Outstanding Research in Privacy Enhancing Technologies.
[41] Internet Censorship in China: Where Does the Filtering Occur?
     Xueyang Xu, Z. Morley Mao, and J. A. Halderman
     In Neil Spring and George F. Riley, editors, Passive and Active Measurement, volume 6579 of
     Lecture Notes in Computer Science, pages 133–142. Springer, 2011.
     Acceptance rate: 29%, 23/79.
[42] Absolute Pwnage: Security Risks of Remote Administration Tools
     Jay Novak, Jonathan Stribley, Kenneth Meagher, and J. A. Halderman
     In George Danezis, editor, Financial Cryptography and Data Security (FC), volume 7035 of Lecture
     Notes in Computer Science, pages 77–84. Springer, 2011.
     Acceptance rate: 20%, 15/74.
[43] Security Analysis of India’s Electronic Voting Machines
     Scott Wolchok, Eric Wustrow, J. A. Halderman, Hari K. Prasad, Arun Kankipati, Sai Krishna
     Sakhamuri, Vasavya Yagati, and Rop Gonggrijp
     Proc. 17th ACM Conference on Computer and Communications Security (CCS), pages 1–14. ACM,
     Chicago, IL, October 2010.


                                                                                                   8
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 53 of 70



    Acceptance rate: 17%, 55/320.
    Highest ranked submission.
[44] Sketcha: A Captcha Based on Line Drawings of 3D Models
     Steve Ross, J. A. Halderman, and Adam Finkelstein
     Proc. 19th International World Wide Web Conference (WWW), pages 821–830. ACM, Raleigh, NC,
     April 2010.
     Acceptance rate: 12%, 91/754.
[45] Defeating Vanish with Low-Cost Sybil Attacks Against Large DHTs
     Scott Wolchok, Owen S. Hofmann, Nadia Heninger, Edward W. Felten, J. A. Halderman,
     Christopher J. Rossbach, Brent Waters, and Emmett Witchel
     In Proc. 17th Network and Distributed System Security Symposium (NDSS). Internet Society, San
     Diego, CA, February–March 2010.
     Acceptance rate: 15%, 24/156.
[46] Fingerprinting Blank Paper Using Commodity Scanners
     William Clarkson, Tim Weyrich, Adam Finkelstein, Nadia Heninger, J. A. Halderman, and
     Edward W. Felten
     IEEE Symposium on Security and Privacy (“Oakland”), pages 301–314. IEEE, May 2009.
     Acceptance rate: 10%, 26/254.
[47] Lest We Remember: Cold-Boot Attacks on Encryption Keys
     J. A. Halderman, Seth D. Schoen, Nadia Heninger, William Clarkson, William Paul, Joseph A.
     Calandrino, Ariel J. Feldman, Jacob Appelbaum, and Edward W. Felten
     Proc. 17th USENIX Security Symposium, pages 45–60, San Jose, CA, July 2008.
     Acceptance rate: 16%, 27/170.
     Best student paper award.
     Pwnie award for most innovative research.
     CACM Research Highlight.
[48] Harvesting Verifiable Challenges from Oblivious Online Sources
     J. A. Halderman and Brent Waters
     Proc. 14th ACM Conference on Computer and Communications Security (CCS), pages 330–341.
     ACM, Washington, D.C., October 2007.
     Acceptance rate: 18%, 55/302.
[49] Lessons from the Sony CD DRM Episode
     J. A. Halderman and Edward W. Felten
     Proc. 15th USENIX Security Symposium, pages 77–92, Vancouver, BC, August 2006.
     Acceptance rate: 12%, 22/179.
[50] A Convenient Method for Securely Managing Passwords
     J. A. Halderman, Brent Waters, and Edward W. Felten
     Proc. 14th International World Wide Web Conference (WWW), pages 471–479. ACM, Chiba, Japan,
     May 2005.
     Acceptance rate: 14%, 77/550.

                                                                                                9
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 54 of 70



[51] New Client Puzzle Outsourcing Techniques for DoS Resistance
     Brent Waters, Ari Juels, J. A. Halderman, and Edward W. Felten
     Proc. 11th ACM Conference on Computer and Communications Security (CCS), pages 246–256.
     ACM, Washington, D.C., October 2004.
     Acceptance rate: 14%, 35/251.
[52] Early Experiences with a 3D Model Search Engine
     Patrick Min, J. A. Halderman, Michael Kazhdan, and Thomas Funkhouser
     Proc. 8th International Conference on 3D Web Technology (Web3D), pages 7–18. ACM, Saint Malo,
     France, March 2003.
     Best paper award.

Book Chapters
[53] Practical Attacks on Real-world E-voting
     J. A. Halderman
     In Feng Hao and Peter Y. A. Ryan (Eds.), Real-World Electronic Voting: Design, Analysis and
     Deployment, pages 145–171, CRC Press, December 2016.

Journal Publications
[54] Imperfect Forward Secrecy: How Diffie-Hellman Fails in Practice
     David Adrian, Karthikeyan Bhargavan, Zakir Durumeric, Pierrick Gaudry, Matthew Green,
     J. A. Halderman, Nadia Heninger, Drew Springall, Emmanuel Thomé, Luke Valenta, Benjamin
     VanderSloot, Eric Wustrow, Santiago Zanella-Béguelin, and Paul Zimmermann
     Communications of the ACM, 61(1):106–114, 2019.
[55] Lest We Remember: Cold-Boot Attacks on Encryption Keys
     J. A. Halderman, Seth D. Schoen, Nadia Heninger, William Clarkson, William Paul, Joseph A.
     Calandrino, Ariel J. Feldman, Jacob Appelbaum, and Edward W. Felten
     Communications of the ACM, 52(5):91–98, 2009.
[56] A Search Engine for 3D Models
     Thomas Funkhouser, Patrick Min, Michael Kazhdan, Joyce Chen, J. A. Halderman, David P.
     Dobkin, and David Jacobs
     ACM Transactions on Graphics (TOG), 22(1):83–105, 2003.

Refereed Workshop Publications
[57] Bernoulli Ballot-Polling: A Manifest Improvement for Risk-Limiting Audits
     Kellie Ottoboni, Matthew Bernhard, J. A. Halderman, Ronald L. Rivest, and Philip B. Stark
     Proc. 4th Workshop on Advances in Secure Electronic Voting, Feb. 2019.




                                                                                                 10
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 55 of 70



[58] An ISP-Scale Deployment of TapDance
     Sergey Frolov, Fred Douglas, Will Scott, Allison McDonald, Benjamin VanderSloot, Rod Hynes,
     Adam Kruger, Michalis Kallitsis, David G. Robinson, Nikita Borisov, J. A. Halderman, and Eric
     Wustrow
     Proc. 7th USENIX Workshop on Free and Open Communications on the Internet (FOCI), Aug. 2017.
[59] Content-Based Security for the Web
     Alexander Afanasyev, J. A. Halderman, Scott Ruoti, Kent Seamons, Yingdi Yu, Daniel Zappala,
     and Lixia Zhang
     Proc. 2016 New Security Paradigms Workshop (NSPW), September 2016.
[60] Umbra: Embedded Web Security through Application-Layer Firewalls
     Travis Finkenauer and J. A. Halderman
     Proc. 1st Workshop on the Security of Cyberphysical Systems (WOS-CPS), Vienna, Austria, Septem-
     ber 2015.
[61] Replication Prohibited: Attacking Restricted Keyways with 3D Printing
     Ben Burgess, Eric Wustrow, and J. A. Halderman
     Proc. 9th USENIX Workshop on Offensive Technologies (WOOT), Washington, DC, August 2015.
[62] Green Lights Forever: Analyzing the Security of Traffic Infrastructure
     Branden Ghena, William Beyer, Allen Hillaker, Jonathan Pevarnek, and J. A. Halderman
     Proc. 8th USENIX Workshop on Offensive Technologies (WOOT), San Diego, CA, August 2014.
[63] Zippier ZMap: Internet-Wide Scanning at 10Gbps
     David Adrian, Zakir Durumeric, Gulshan Singh, and J. A. Halderman
     Proc. 8th USENIX Workshop on Offensive Technologies (WOOT), San Diego, CA, August 2014.
[64] Internet Censorship in Iran: A First Look
     Simurgh Aryan, Homa Aryan, and J. A. Halderman
     Proc. 3rd USENIX Workshop on Free and Open Communications on the Internet (FOCI), Washing-
     ton, D.C., August 2013.
[65] Illuminating the Security Issues Surrounding Lights-Out Server Management
     Anthony Bonkoski, Russ Bielawski, and J. A. Halderman
     Proc. 7th USENIX Workshop on Offensive Technologies (WOOT), Washington, D.C., August 2013.
[66] Crawling BitTorrent DHTs for Fun and Profit
     Scott Wolchok and J. A. Halderman
     Proc. 4th USENIX Workshop on Offensive Technologies (WOOT), Washington, D.C., August 2010.
[67] Can DREs Provide Long-Lasting Security?
     The Case of Return-Oriented Programming and the AVC Advantage
     Steve Checkoway, Ariel J. Feldman, Brian Kantor, J. A. Halderman, Edward W. Felten, and
     Hovav Shacham
     Proc. 2009 USENIX/ACCURATE/IAVoSS Electronic Voting Technology Workshop / Workshop on
     Trustworthy Elections (EVT/WOTE), Montreal, QC, August 2009.


                                                                                                 11
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 56 of 70



[68] You Go to Elections with the Voting System You Have:
     Stop-Gap Mitigations for Deployed Voting Systems
     J. A. Halderman, Eric Rescorla, Hovav Shacham, and David Wagner
     In Proc. 2008 USENIX/ACCURATE Electronic Voting Technology Workshop (EVT), July 2008.
[69] In Defense of Pseudorandom Sample Selection
     Joseph A. Calandrino, J. A. Halderman, and Edward W. Felten
     Proc. 2008 USENIX/ACCURATE Electronic Voting Technology Workshop (EVT), San Jose, CA, July
     2008.
[70] Security Analysis of the Diebold AccuVote-TS Voting Machine
     Ariel J. Feldman, J. A. Halderman, and Edward W. Felten
     Proc. 2007 USENIX/ACCURATE Electronic Voting Technology Workshop (EVT), Washington, D.C.,
     August 2007.
[71] Machine-Assisted Election Auditing
     Joseph A. Calandrino, J. A. Halderman, and Edward W. Felten
     Proc. USENIX/ACCURATE Electronic Voting Technology Workshop (EVT), Washington, D.C.,
     August 2007.
[72] Privacy Management for Portable Recording Devices
     J. A. Halderman, Brent Waters, and Edward W. Felten
     Proc. 2004 ACM Workshop on Privacy in the Electronic Society (WPES), pages 16–24, ACM,
     Washington, D.C., October 2004.
     Acceptance rate: 22%, 10/45.
[73] Evaluating New Copy-Prevention Techniques for Audio CDs
     J. A. Halderman
     In Joan Feigenbaum, editor, Digital Rights Management, volume 2696 of Lecture Notes in Com-
     puter Science, pages 101–117. Springer, 2003.

Selected Other Publications
[74] U.S. House Testimony Regarding Federal Funding for Election Cybersecurity
     J. A. Halderman
     Testimony before the U.S. House Appropriations Subcommittee on Financial Service and
     General Government, “Election Security: Ensuring the Integrity of U.S. Election Systems”,
     February 27, 2019.
[75] I Hacked an Election. So Can the Russians.
     J. A. Halderman
     Video op/ed in collaboration with The New York Times, April 5, 2018.
[76] U.S. Senate Testimony Regarding Russian Interference in the 2016 U.S. Elections
     J. A. Halderman
     Testimony before the U.S. Senate Select Committee on Intelligence, June 21, 2017.


                                                                                             12
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 57 of 70



[77] Here’s How to Keep Russian Hackers from Attacking the 2018 Elections
     J. A. Halderman and J. Talbot-Zorn
     The Washington Post, June 21, 2017.
[78] Want to Know if the Election was Hacked? Look at the Ballots
     J. A. Halderman
     Posted on Medium, November 23, 2016. (Read by over a million people.)
[79] The Security Challenges of Online Voting Have Not Gone Away
     Robert Cunningham, Matthew Bernhard, and J. A. Halderman
     IEEE Spectrum, November 3, 2016.
[80] TIVOS: Trusted Visual I/O Paths for Android
     Earlence Fernandes, Qi Alfred Chen, Georg Essl, J. A. Halderman, Z. Morley Mao, and Atul
     Prakash
     Technical report, Computer Science and Engineering Division, University of Michigan, Ann
     Arbor, MI, May 2014.
[81] Tales from the Crypto Community:
     The NSA Hurt Cybersecurity. Now It Should Come Clean
     Nadia Heninger and J. A. Halderman
     Foreign Affairs, October 23, 2013.
[82] Ethical Issues in E-Voting Security Analysis
     David G. Robinson and J. A. Halderman
     In George Danezis, Sven Dietrich, and Kazue Sako, editors, Financial Cryptography and Data
     Security, volume 7126 of Lecture Notes in Computer Science, pages 119–130. Springer, 2011.
     Invited paper.
[83] To Strengthen Security, Change Developers’ Incentives
     J. A. Halderman
     IEEE Security & Privacy, 8(2):79–82, March/April 2010.
[84] Analysis of the Green Dam Censorware System
     Scott Wolchok, Randy Yao, and J. A. Halderman
     Technical report, Computer Science and Engineering Division, University of Michigan, Ann
     Arbor, MI, June 2009.
[85] AVC Advantage: Hardware Functional Specifications
     J. A. Halderman and Ariel J. Feldman
     Technical report, TR-816-08, Princeton University Computer Science Department, Princeton,
     New Jersey, March 2008.
[86] Source Code Review of the Diebold Voting System
     J. A. Calandrino, A. J. Feldman, J. A. Halderman, D. Wagner, H. Yu, and W. Zeller
     Technical report, California Secretary of State’s “Top-to-Bottom” Voting Systems Review (TTBR),
     July 2007.


                                                                                                 13
        Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 58 of 70



[87] Digital Rights Management, Spyware, and Security
     Edward W. Felten and J. A. Halderman
     IEEE Security & Privacy, 4(1):18–23, January/February 2006.
[88] Analysis of the MediaMax CD3 Copy-Prevention System
     J. A. Halderman
     Technical report, TR-679-03, Princeton University Computer Science Department, Princeton,
     New Jersey, October 2003.

Selected Legal and Regulatory Filings
[89] Request for DMCA Exemption: Security Research
     Petition to the U.S. Copyright Office of Ed Felten and J. Alex Halderman, represented by
     Elizabeth Field, Justin Manusov, Brett Hildebrand, Alex Kimata, and Blake Reid, regarding the
     Seventh Triennial Section 1201 Proceeding, 2017–18.
     (Outcome: Requested exemption granted in part.)
[90] Request for DMCA Exemption: Security Research
     Petition to the Librarian of Congress of S. M. Bellovin, M. Blaze, E. W. Felten, J. A. Halderman,
     and N. Heninger, represented by Andrea Matwyshyn, regarding the U.S. Copyright Office
     2014–2015 DMCA Anticircumvention Rulemaking, Nov. 2014.
     (Outcome: Requested exemption granted in part.)
[91] Request for DMCA Exemption: Games with Insecure DRM and Insecure DRM Generally
     Petition to the Librarian of Congress of J. A. Halderman, represented by B. Reid, P. Ohm, H.
     Surden, and J. B. Bernthal, regarding the U.S. Copyright Office 2008–2010 DMCA Anticircum-
     vention Rulemaking, Dec. 2008.
     (Outcome: Requested exemption granted in part.)
[92] Request for DMCA Exemption for Audio CDs with Insecure DRM
     Petition to the Librarian of Congress of E. Felten and J. A. Halderman, represented by D.
     Mulligan and A. Perzanowski, regarding the U.S. Copyright Office 2005–2006 DMCA Anticir-
     cumvention Rulemaking, Dec. 2005.
     (Outcome: Requested exemption granted in part.)

Patents
[93] Controlling Download and Playback of Media Content
     Wai Fun Lee, Marius P. Schilder, Jason D. Waddle, and J. A. Halderman
     U.S. Patent No. 8,074,083, issued Dec. 2011.
[94] System and Method for Machine-Assisted Election Auditing
     Edward W. Felten, Joseph A. Calandrino, and J. A. Halderman
     U.S. Patent No. 8,033,463, issued Oct. 2011.



                                                                                                   14
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 59 of 70



Speaking
Major Invited Talks and Keynotes
 – U.S. House Testimony Regarding Federal Funding for Election Cybersecurity
   Testimony before the U.S. House Appropriations Subcommittee on Financial Service and
   General Government, Feburary 27, 2019.
 – Election Cybersecurity Progress Report: Will the U.S. be Ready for 2020?
   35c3, Leipzig, December 27, 2018.
 – Cyberattacks on Election Infrastructure
   Keynote speaker, DIMVA 2018, Paris, June 29, 2018.
 – U.S. Senate Testimony Regarding Russian Interference in the 2016 U.S. Elections
   Testimony before the U.S. Senate Select Committee on Intelligence, June 21, 2017.
 – Recount 2016: A Security Audit of the U.S. Presidential Election
   Keynote talk, NDSS 2017, February 27, 2017.
 – Recount 2016: An Uninvited Security Audit of the U.S. Presidential Election
   33c3, Hamburg, December 28, 2016.
 – Elections and Cybersecurity: What Could Go Wrong?
   Keynote speaker, Merit Security Summit, Ypsilanti, MI, November 7, 2016.
 – Let’s Encrypt
   Invited speaker, TTI/Vanguard conference on Cybersecurity, Washington, D.C., Sept. 28, 2016.
 – Elections and Cybersecurity: What Could Go Wrong?
   Keynote speaker, 19th Information Security Conference (ISC), Honolulu, September 9, 2016.
 – Internet Voting: What Could Go Wrong?
   Invited speaker, USENIX Enigma, San Francisco, January 27, 2016.
 – Logjam: Diffie-Hellman, Discrete Logs, the NSA, and You
   32c3, Hamburg, December 29, 2015.
 – The Network Inside Out: New Vantage Points for Internet Security
   Invited talk, China Internet Security Conference (ISC), Beijing, September 30, 2015.
 – The Network Inside Out: New Vantage Points for Internet Security
   Keynote speaker, ESCAR USA (Embedded Security in Cars), Ypsilanti, Michigan, May 27, 2015.
 – Security Analysis of the Estonian Internet Voting System
   31c3, Hamburg, December 28, 2014.
 – The Network Inside Out: New Vantage Points for Internet Security
   Keynote speaker, 14th Brazilian Symposium on Information Security and Computer Systems
   (SBSeg), Belo Horizonte, Brazil, November 4, 2014.




                                                                                            15
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 60 of 70



 – Empirical Cryptography: Measuring How Crypto is Used and Misused Online
   Keynote speaker, 3rd International Conference on Cryptography and Information Security in
   Latin America (Latincrypt), Florianópolis, Brazil, September 2014.
 – Healing Heartbleed: Vulnerability Mitigation with Internet-wide Scanning
   Keynote speaker, 11th Conference on Detection of Intrusions and Malware and Vulnerability
   Assessment (DIMVA), London, July 10, 2014.
 – Fast Internet-wide Scanning and its Security Applications
   30c3, Hamburg, December 28, 2013.
 – Challenging Security Assumptions. Three-part tutorial. 2nd TCE Summer School on Com-
   puter Security, Technion (Haifa, Israel), July 23, 2013.
 – Verifiably Insecure: Perils and Prospects of Electronic Voting
   Invited talk, Computer Aided Verification (CAV) 2012 (Berkeley, CA), July 13, 2012.
 – Deport on Arrival: Adventures in Technology, Politics, and Power
   Invited talk, 20th USENIX Security Symposium (San Francisco, CA), Aug. 11, 2011.
 – Electronic Voting: Danger and Opportunity
   Keynote speaker, ShmooCon 2008 (Washington, D.C.), Feb. 15, 2008.
Selected Talks (2009–present)
 – Let’s Encrypt: An Automated Certificate Authority to Encrypt the Entire Web
   Invited speaker, OWASP Copenhagen, November 25, 2019.
 – Cybersecurity and U.S. Elections
   Invited speaker, CyberSec & AI Prague, October 25, 2019; Invited speaker, Indiana University
   Research, February 7, 2019; Invited speaker, Arizona State, January 16, 2019; Invited speaker,
   University of San Diego, November 16, 2018; Invited speaker, UMass Amherst, October 31,
   2018; Invited speaker, U-M Alumni Association, October 18, 2018; Invited speaker, MIT
   EmTech, August 13, 2018; Invited speaker, DEFCON Voting Village, August 10, 2018; Invited
   speaker, U.S. Irvine Election Security Summit, Irvine, March 13, 2018; Invited speaker, Global
   Election Summit, San Francisco, May 17, 2017; Invited speaker, Wolverine Caucus Forum,
   Lansing, February 21, 2017; Invited speaker, CSE Science on Screen at Michigan Theater, Ann
   Arbor, January 25, 2017.
 – Congressional Briefing on Election Cybersecurity.
   Hosted by Rep. Mike Quigley and Rep. John Katko; September 26, 2018.
 – Congressional Briefing on Election Cybersecurity.
   Co-panelists: Harri Hursti, Tony Schaffer, Liz Howard, Shantiel Soeder, Dan Savickas; modera-
   tor: Trey Greyson. July 10, 2018.
 – Congressional Briefing: Hacked Voting Machine Demonstration.
   Hosted by Senator Kamala Harris and Senator James Lankford. April 12, 2018.
 – Congressional Briefing: Strengthening Election Cybersecurity.
   Co-panelists: Nicole Austin-Hillery, Tony Shaffer, Bruce Fein, Susan Greenhalgh, Shane
   Schoeller. October 19, 2017.

                                                                                              16
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 61 of 70



– The Security Impact of HTTPS Interception. Invited talk, GOTO Copenhagen, Oct. 2, 2017.
– Congressional Briefing: Free, Automated, and Open Web Encryption.
  August 8, 2017; hosted by Congressional Cybersecurity Caucus.
– Let’s Encrypt: A Certificate Authority to Encrypt the Entire Web. Invited talk, Summer
  school on real-world crypto and privacy, Croatia, June 9, 2017; Invited talk, Cubaconf, Havana,
  April 25, 2016.
– Congressional Briefing: Strengthening Election Cybersecurity. Co-panelists: James Woolsey,
  Tony Shaffer, Lawrence Norden, Susan Greenhalgh, James Scott; moderator: Karen Greenberg.
  May 15, 2017.
– The Legacy of Export-grade Cryptography in the 21st Century. Invited talk, Summer school
  on real-world crypto and privacy, Croatia, June 9, 2016.
– Logjam: Diffie-Hellman, Discrete Logs, the NSA, and You. Invited talk, NYU Tandon School
  of Engineering, April 8, 2016 [host: Damon McCoy]; Invited talk, UIUC Science of Security
  seminar, February 9, 2016 [host: Michael Bailey].
– The Network Inside Out: New Vantage Points for Internet Security. Invited talk, Qatar
  Computing Research Institute, Doha, May 24, 2015; Invited talk, University of Chile, Santiago,
  April 8, 2015; Invited talk, Princeton University, October 15, 2014; Invited talk, U.T. Austin,
  March 9, 2014.
– Decoy Routing: Internet Freedom in the Network’s Core. Invited speaker, Internet Freedom
  Technology Showcase: The Future of Human Rights Online, New York, Sep. 26, 2015.
– The New South Wales iVote System: Security Failures and Verification Flaws in a Live On-
  line Election. 5th International Conference on E-Voting and Identity (VoteID), Bern, Switzer-
  land, Sep. 3, 2015; Invited talk, IT Univ. of Copenhagen, Sep. 1, 2015; Invited talk (with Vanessa
  Teague), USENIX Journal of Election Technologies and Systems Workshop (JETS), Washington,
  D.C., Aug. 11, 2015.
– Security Analysis of the Estonian Internet Voting System. Invited talk, 5th International
  Conference on E-Voting and Identity (VoteID), Bern, Switzerland, Sep. 3, 2015; Invited talk,
  Google, Mountain View, CA, June 3, 2014; Invited talk, Copenhagen University, June 12, 2014.
– Indiscreet Tweets. Rump session talk; 24th USENIX Security Symposium, Washington, D.C.,
  August 12, 2015.
– How Diffie-Hellman Fails in Practice. Invited talk, IT Univ. of Copenhagen, May 22, 2015.
– Influence on Democracy of Computers, Internet, and Social Media. Invited speaker, Osher
  Lifelong Learning Institute at the University of Michigan, March 26, 2015.
– E-Voting: Danger and Opportunity. Invited talk, University of Chile, Santiago, April 7, 2015;
  Keynote speaker, 14th Brazilian Symposium on Information Security and Computer Systems
  (SBSeg), Belo Horizonte, Brazil, November 3, 2014; Crypto seminar, University of Tartu, Estonia,
  October 10, 2013; Invited speaker, US–Egypt Cyber Security Workshop, Cairo, May 28, 2013;
  Invited speaker, First DemTech Workshop on Voting Technology for Egypt, Copenhagen, May
  1, 2013; Invited keynote, 8th CyberWatch Mid-Atlantic CCDC, Baltimore, MD, Apr. 10, 2013;

                                                                                                 17
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 62 of 70



  Invited speaker, Verifiable Voting Schemes Workshop, University of Luxembourg, Mar. 21, 2013;
  Invited speaker, MHacks hackathon, Ann Arbor, MI, Feb. 2, 2013; Public lecture, U. Michigan,
  Nov. 6, 2012.
– Internet Censorship in Iran: A First Look. 3rd USENIX Workshop on Free and Open Com-
  munications on the Internet (FOCI), Aug. 13, 2013.
– Mining Your Ps and Qs: Detection of Widespread Weak Keys in Network Devices. Invited
  talk, NSA, Aug. 8, 2013; Invited talk, Taiwan Information Security Center Workshop, National
  Chung-Hsing University (Taichung, Taiwan), Nov. 16, .2012
– Securing Digital Democracy. U. Maryland, Apr. 8, 2013 [host: Jonathan Katz]; CMU, Apr. 1,
  2013 [host: Virgil Gligor]; Cornell, Feb. 28, 2013 [host: Andrew Myers].
– Telex: Anticensorship in the Network Infrastructure. Invited speaker, Academia Sinica
  (Taipei), Nov. 14, 2012 [host: Bo-Yin Yang]; TRUST Seminar, U.C., Berkeley, Dec. 1, 2011 [host:
  Galina Schwartz]; Think Conference, Nov. 5, 2011; Ideas Lunch, Information Society Project at
  Yale Law School, Oct. 26, 2011; Invited speaker, Committee to Protect Journalists Online Press
  Freedom Summit (San Francisco), Sept. 27, 2011.
– Deport on Arrival: Adventures in Technology, Politics, and Power. Guest lecture, U-M
  School of Art and Design, Nov 5, 2012 [host: Osman Khan]; Invited speaker, CS4HS Workshop,
  U. Michigan, Aug. 21, 2012; Invited speaker, U. Michigan IEEE, Feb. 15, 2012.
– Attacking the Washington, D.C. Internet Voting System. Invited speaker, International Foun-
  dation for Election Systems (IFES), Nov. 2, 2012 [host: Michael Yard]; Invited speaker, IT
  University of Copenhagen, May 11, 2012 [host: Carsten Schürmann].
– Voter IDon’t. Rump session talk; 21st USENIX Security Symposium (Bellevue, WA), Aug. 8,
  2012; Rump session talk; EVT/WOTE ’12 (Bellevue, WA), Aug. 6, 2012 [with Josh Benaloh].
– Reed Smith’s Evening with a Hacker. Keynote speaker (New Brunswick, NJ), Oct. 20, 2011.
– Are DREs Toxic Waste? Rump session talk, 20th USENIX Security Symposium (San Francisco),
  Aug. 10, 2011; Rump session talk, EVT/WOTE ’11 (San Francisco), Aug. 8, 2011.
– Security Problems in India’s Electronic Voting Machines. Dagstuhl seminar on Verifiable
  Elections and the Public (Wadern, Germany), July 12, 2011; Harvard University, Center for
  Research on Computation and Society (CRCS) seminar, Jan. 24, 2011 [host: Ariel Procaccia];
  U. Michigan, CSE seminar, Nov. 18, 2010 [with Hari Prasad]; MIT, CSAIL CIS Seminar, Nov. 12,
  2010 [with Hari Prasad; host: Ron Rivest]; Distinguished lecture, U.C. San Diego, Department
  of Computer Science, Nov. 9, 2010 [with Hari Prasad; host: Hovav Shacham]; U.C. Berkeley,
  Center for Information Technology Research in the Interest of Society (CITRIS), Nov. 8, 2010
  [with Hari Prasad; host: Eric Brewer]; Google, Inc., Tech Talk (Mountain View, CA), Nov. 5,
  2010 [with Hari Prasad; host: Marius Schilder]; U.C., Berkeley TRUST Security Seminar, Nov.
  4, 2010 [with Hari Prasad; host: Shankar Sastry]; Stanford University, CS Department, Nov.
  3, 2010 [with Hari Prasad; host: David Dill]; Princeton University, Center for Information
  Technology Policy, Oct. 28, 2010 [with Hari Prasad, host: Ed Felten]; University of Texas at
  Austin, Department of Computer Science, Aug. 27, 2010 [host: Brent Waters].


                                                                                              18
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 63 of 70



 – Ethical Issues in E-Voting Security Analysis. Invited talk, Workshop on Ethics in Computer
   Security Research (WECSR) (Castries, St. Lucia), Mar. 4, 2011 [with David Robinson].
 – Electronic Voting: Danger and Opportunity. Invited speaker, “Interfaces 10: Technology,
   Society and Innovation,” Center for Technology and Society (CTS/FGV) (Rio de Janeiro), Dec.
   2, 2010 [host: Ronaldo Lemos]; Invited speaker, Conference on “EVMs: How Trustworthy?,”
   Centre for National Renaissance (Chennai, India), Feb. 13, 2010; Google, Inc., Tech Talk
   (Mountain View, CA), Jan. 10, 2008; Star Camp (Cape Town, South Africa), Dec. 8, 2007; Lehigh
   University, Nov. 27, 2007; Princeton OiT Lunch-’n-Learn, Oct. 24, 2007; University of Waterloo
   (Canada), Feb. 28, 2007.
 – A New Approach to Censorship Resistance. Think Conference, Nov. 7, 2010.
 – Practical AVC-Edge CompactFlash Modifications can Amuse Nerds [PACMAN]. Rump ses-
   sion, 19th USENIX Security Symposium (Washington, D.C.), Aug. 11, 2010; Rump session,
   EVT/WOTE ’10 (Washington, D.C.), Aug. 9, 2010.
 – Legal Challenges to Security Research. Guest lecture, Law 633: Copyright, U. Michigan Law
   School, Apr. 7, 2010; Invited talk, University of Florida Law School, Oct. 12, 2006.
 – Adventures in Computer Security. Invited talk, Greenhills School, grades 6–12 (Ann Arbor,
   MI), Mar. 8, 2010.
 – The Role of Designers’ Incentives in Computer Security Failures. STIET Seminar, U. Michi-
   gan, Oct. 8, 2009.
 – Cold-Boot Attacks Against Disk Encryption. Invited speaker, SUMIT 09 Security Symposium,
   U. Michigan, Oct. 20, 2009.
 – On the Attack. Distinguished lecture, U.C. Berkeley EECS, Nov. 18, 2009.

Selected Other Speaking (2010–present)
 – Panelist: How Adversaries Can Erode Public Trust in Democratic Institutions. Co-panelists:
   Hany Farid, Ron Rivest, Suzanne Spaulding; moderator: James E. Boasberg. D.C. Circuit
   Judicial Conference, Cambridge, Maryland, June 26, 2019.
 – Alumni-Faculty Forum: Cold War 2.0: Russia, Cybersecurity and Hacking. Co-panelists:
   Walter Slocombe, Alexander Southwell, Ishani Sud; moderator: Jonathan Mayer. June 1, 2018.
 – Panelist: “Critical Infrastructure” Designation for Election Operations: Risks, Mitigations,
   & Import for 2018. Election Verification Network Conference, Miami, March 16, 2018.
 – Panelist: The Technology of Voting: Risks & Opportunities. U.C. Irvine Cybersecurity and
   Policy Research Institute, March 13, 2018.
 – Panelist: Election Law Conflicts and the Vulnerability of our Election Systems. Co-panelists:
   Stephen Berzon, Holly Lake, Harvey Saferstein. Ninth Circuit Judicial Conference, July 18,
   2017.
 – Moderator: Apple & the FBI: Encryption, Security, and Civil Liberties. Panelists: Nate
   Cardozo and Barbara McQuade. U-M Dissonance Speaker Series, April 12, 2016.



                                                                                              19
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 64 of 70



– Moderator: Privacy, IT Security and Politics. Panelists: Ari Schwartz and David Sobel. U-M
  ITS SUMIT_2015, Oct. 22, 2015.
– Panelist: The Future of E-Voting Research. 5th International Conference on E-Voting and
  Identity (VoteID), Bern, Switzerland, Sep. 4, 2015.
– Moderator: Panel on Research Ethics. 24th USENIX Security Symposium, Washington, D.C.,
  August 13, 2015.
– Panelist: Theories of Privacy in Light of “Big Data.” Michigan Telecommunications and Tech-
  nology Law Review Symposium on Privacy, Technology, and the Law, University of Michigan
  Law School, Feb. 21, 2015.
– Panelist: Measuring Privacy. Big Privacy symposium, Princeton University CITP, Apr. 26,
  2013 [moderator: Ed Felten].
– Panelist: Civil Society’s Challenge in Preserving Civic Participation. The Public Voice work-
  shop: Privacy Rights are a Global Challenge, held in conjunction with the 34th International
  Conference of Data Protection and Privacy Commissioners, Punta del Este, Uruguay, Oct. 22,
  2012 [moderator: Lillie Coney].
– Panelist: Election Technologies: Today and Tomorrow. Microsoft Faculty Summit (Redmond),
  July 17, 2012 [moderator: Josh Benaloh].
– Panelist: Is America Ready to Vote on the Internet? CSPRI Seminar, George Washington
  University (Washington, D.C.), May 16, 2012 [moderator: Lance Hoffman].
– Panelist: Technical Methods of Circumventing Censorship. Global Censorship Conference,
  Yale Law School, Mar. 31, 2012.
– Panelist: Internet Voting. RSA Conference (San Francisco), Mar. 1, 2012 [moderator: Ron
  Rivest].
– Panelist: The Law and Science of Trustworthy Elections. Association of American Law
  Schools (AALS) Annual Meeting, Jan. 5, 2012 [moderator: Ron Rivest].
– Panelist: Connecticut Secretary of State’s Online Voting Symposium (New Britain, CT), Oct.
  27, 2011 [moderator: John Dankosky].
– Panelist: Cyber Security / Election Technology. Overseas Voting Foundation Summit, Feb. 10,
  2011 [moderator: Candice Hoke].
– Tutorial speaker/organizer: Security Issues in Electronic Voting, ICISS (Gandhinagar, India),
  Dec. 15, 2010 [canceled under threat of deportation].
– Invited testimony: On D.C. Board of Elections and Ethics Readiness for the Nov. 2010 Gen-
  eral Election. D.C. Council Hearing, Oct. 8, 2010.
– Panelist and organizer: India’s Electronic Voting Machines. EVT/WOTE (Washington, D.C.),
  Aug. 9, 2010.
– Panelist: Ethics in Networking and Security Research. ISOC Network and Distributed System
  Security Symposium (San Diego, CA), Mar. 2, 2010 [moderator: Michael Bailey].



                                                                                            20
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 65 of 70



Advising and Mentoring
Graduate Students
 – Allison McDonald (Ph.D. in progress; Facebook Emerging Scholar Fellowship)
 – Matthew Bernhard (Ph.D. in progress)
 – Benjamin VanderSloot (Ph.D. in progress)

 – David Adrian (Ph.D. 2019; went on to principal engineer at Censys)
 – Andrew Springall (Ph.D. 2018; went on to tenure-track faculty position at Auburn)
 – Zakir Durumeric (Ph.D. 2017; Google Ph.D. Fellowship in Computer Security; went on to
   tenure-track faculty position at Stanford)
 – Eric Wustrow (Ph.D. 2016; went on to tenure-track faculty position at U. Colorado, Boulder)
 – James Kasten (Ph.D. 2015; went on to software engineering position at Google)

 – Rose Howell (M.S. 2018)
 – Travis Finkenauer (M.S. 2016; went on to security position at Juniper Networks)
 – Scott Wolchok (M.S. 2011; went on to software engineering position at Facebook)

Post Docs
 – Will Scott (2017–18)
 – Colleen Swanson (2014–15)
Doctoral Committees
 – Arunkumaar Ganesan (C.S. Ph.D. expected 2019)
 – David Adrian (C.S. Ph.D. 2019, Michigan; chair)
 – Andrew Springall (C.S. Ph.D. 2018, Michigan; chair)
 – Kyong Tak Cho (C.S. Ph.D. 2018, Michigan)
 – Armin Sarabi (E.E. Ph.D. 2018, Michigan)
 – Zakir Durumeric (C.S. Ph.D. 2017, Michigan; chair)
 – Armin Sarabi (E.E. Ph.D. 2017, Michigan)
 – Eric Crockett (C.S. Ph.D 2017, Georgia Tech)
 – Kassem Fawaz (C.S. Ph.D. 2017, Michigan)
 – Amir Rahmati (C.S. Ph.D. 2017, Michigan)
 – Earlence Fernandez (C.S. Ph.D. 2017, Michigan)
 – Huan Feng (C.S. Ph.D. 2016, Michigan)
 – Jakub Czyz (C.S. Ph.D. 2016, Michigan)
 – Denis Bueno (C.S. Ph.D. 2016, Michigan)
 – Eric Wustrow (C.S. Ph.D. 2016, Michigan; chair)
 – James Kasten (C.S. Ph.D. 2015, Michigan; chair)
 – Jing Zhang (C.S. Ph.D. 2015, Michigan)
 – Katharine Cheng (C.S. Ph.D. 2012, Michigan)

                                                                                            21
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 66 of 70



 – Matt Knysz (C.S. Ph.D. 2012, Michigan)
 – Zhiyun Qian (C.S. Ph.D. 2012, Michigan)
 – Xin Hu (C.S. Ph.D. 2011, Michigan)
 – Ellick Chan (C.S. Ph.D. 2011, UIUC)
Undergraduate Independent Work
 – 2019: Scott Bays, Kevin Chang, Jensen Hwa, Nicholas Matton, Henry Meng, Ellen Tsao, Hassaan
         Ali Watoo
 – 2018: Jensen Hwa, Henry Meng, Armando Ruvalcaba
 – 2017: Gabrielle Beck, Alex Holland
 – 2016: Ben Burgess, Noah Duchan, Mayank Patke
 – 2015: Ben Burgess, Rose Howell, Vikas Kumar, Ariana Mirian, Zhi Qian Seah
 – 2014: Christopher Jeakle, Andrew Modell, Kollin Purcell
 – 2013: David Adrian, Anthony Bonkoski, Alex Migicovsky, Andrew Modell, Jennifer O’Neil
 – 2011: Yilun Cui, Alexander Motalleb
 – 2010: Arun Ganesan, Neha Gupta, Kenneth Meagher, Jay Novak, Dhritiman Sagar,
         Samantha Schumacher, Jonathan Stribley
 – 2009: Mark Griffin, Randy Yao

Teaching
 – Introduction to Computer Security, EECS 388, University of Michigan
   Terms: Winter 2020, Fall 2019, Winter 2019, Winter 2017, Fall 2016, Fall 2015, Fall 2014,
   Fall 2013, Fall 2011, Fall 2010, Fall 2009
   Created new undergrad security elective that has grown to reach >750 students/year. An accessible intro,
   teaches the security mindset and practical skills for building and analyzing security-critical systems.
 – Surveillance Law and Technology (with Margo Schlanger), EECS 598-007 / LAW 441-1, Uni-
   versity of Michigan, Fall 2019.
 – Election Cybersecurity, EECS 498, University of Michigan, Fall 2018.
 – Computer and Network Security, EECS 588, University of Michigan
   Terms: Winter 2016, Winter 2015, Winter 2014, Winter 2013, Winter 2012, Winter 2011,
   Winter 2010, Winter 2009
   Redesigned core grad-level security course. Based around discussing classic and current research papers
   and performing novel independent work. Provides an intro. to systems research for many students.
 – Securing Digital Democracy, Coursera (MOOC)
   Designed and taught a massive, open online course that explored the security risks—and future
   potential—of electronic voting and Internet voting technologies; over 20,000 enrolled students.




                                                                                                        22
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 67 of 70



Professional Service
Program Committees
 – 2019 ACM Internet Measurement Conference (IMC ’19)
 – 2017 ACM Conference on Computer and Communications Security (CCS ’17)
 – 2017 ISOC Network and Distributed Systems Security Symposium (NDSS ’17)
 – 2016 ACM Internet Measurement Conference (IMC ’16)
 – 2016 USENIX Security Symposium (Sec ’16)
 – 2016 International Joint Conference on Electronic Voting (E-VOTE-ID ’16)
 – 2016 Workshop on Advances in Secure Electronic Voting (Voting ’16)
 – 2015 ACM Conference on Computer and Communications Security (CCS ’15)
 – 2015 ACM Internet Measurement Conference (IMC ’15)
 – 2015 USENIX Security Symposium (Sec ’15)
 – 2014 ACM Conference on Computer and Communications Security (CCS ’14)
 – 2014 USENIX Security Symposium (Sec ’14)
 – 2013 ACM Conference on Computer and Communications Security (CCS ’13)
 – Program co-chair, 2012 Electronic Voting Technology Workshop/Workshop on Trustworthy
   Elections (EVT/WOTE ’12)
 – 2012 Workshop on Free and Open Communications on the Internet (FOCI ’12)
 – 2012 IEEE Symposium on Security and Privacy (“Oakland” ’12)
 – 2012 International Conference on Financial Cryptography and Data Security (FC ’12)
 – 2011 Workshop on Free and Open Communications on the Internet (FOCI ’11)
 – 2011 Electronic Voting Technology Workshop (EVT/WOTE ’11)
 – 2010 ACM Conference on Computer and Communications Security (CCS ’10)
 – 2010 USENIX/ACCURATE/IAVOSS Electronic Voting Technology Workshop (EVT ’10)
 – 2010 USENIX Security Symposium (Sec ’10)
 – 2010 IEEE Symposium on Security and Privacy (Oakland ’10)
 – 2010 International World Wide Web Conference (WWW ’10)
 – 2009 ACM Conference on Computer and Communications Security (CCS ’09)
 – 2009 ACM Workshop on Digital Rights Management (DRM ’09)
 – 2009 ACM Workshop on Multimedia Security (MMS ’09)
 – 2009 USENIX Workshop on Offensive Technologies (WOOT ’09)
 – 2009 International World Wide Web Conference (WWW ’09)
 – 2008 ACM Conference on Computer and Communications Security (CCS ’08)
 – 2008 ACM Workshop on Privacy in the Electronic Society (WPES ’08)
 – 2008 USENIX/ACCURATE Electronic Voting Technology Workshop (EVT ’08)
 – 2008 International World Wide Web Conference (WWW ’08)



                                                                                        23
       Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 68 of 70



Boards
 – Board of Directors of Internet Security Research Group (2014–present)
 – Board of Advisors for the Verified Voting Foundation (2012–present)
 – External Advisory Board for the DemTech Project, IT University of Copenhagen (2011–2016)
 – Advisory Council for the Princeton University Department of Computer Science (2012–2014)

Government Service
 – Michigan Secretary of State’s Election Security Advisory Commission (co-chair, 2019–)

Department and University Service
 – Lab Director, CSE Systems Lab (2018–present)
 – CSE Hiring Committee (member, 2018–present)
 – Faculty Advisor for Michigan Hackers student group (2012–present)
 – CSE Graduate Affairs Committee (member, 2014–2017)
 – CSE Undergraduate Program Advising (CS/ENG) (2011–2017)
 – Faculty Senate, Rules Committee of the Senate Assembly (member, 2011–12)
 – CSE Graduate Admissions Committee (member, 2010–11)
 – CSE Graduate Committee (member, 2009–10)




                                                                                           24
      Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 69 of 70



                         CERTIFICATE OF SERVICE

      I hereby certify that, on February 18, 2020, I caused to be served the

foregoing REPORT OF PLAINTIFFS’ EXPERT WITNESS J. ALEX

HALDERMAN by filing it through the Court’s ECF system, which will serve the

following counsel:

      Chris Carr, Esq.
      Attorney General
      Dennis Dunn, Esq.
      Deputy Attorney General
      Russell Willard, Esq.
      Senior Assistant Attorney General
      Georgia Office of the Attorney General
      40 Capitol Square
      Atlanta, GA 30334
      ccarr@law.ga.gov
      ddunn@law.ga.gov
      rwillard@law.ga.gov

      Joshua Barrett Belinfante, Esq.
      Vincent Robert Russo, Jr., Esq.
      Brian Edward Lake, Esq.
      Carey Allen Miller, Esq.
      Alexander Denton, Esq.
      Special Assistant Attorneys General
      Robbins Ross Alloy Belinfante Littlefield, LLC
      500 Fourteenth St., N.W.
      Atlanta, GA 30318
      Telephone: (678) 701-9381
      Fax: (404) 856-3250
      jbelinfante@robbinsfirm.com
      blake@robbinsfirm.com
      vrusso@robbinsfirm.com
      cmiller@robbinsfirm.com
      adenton@robbinsfirm.com
Case 1:18-cv-05391-SCJ Document 239 Filed 02/18/20 Page 70 of 70




Bryan P. Tyson, Esq.
Bryan F. Jacoutot, Esq.
Diana LaRoss, Esq.
Special Assistant Attorneys General
Taylor English Duma LLP
1600 Parkwood Circle
Suite 200
Atlanta, GA 30339
Telephone: (678) 336-7249
btyson@taylorenglish.com
bjacoutout@taylorenglish.com
dlaross@taylorenglish.com



                               /s/ Leslie J. Bryan
                               Leslie J. Bryan
                               Georgia Bar No. 091175
